 



Exhibit 10.2

PURCHASE AND SALE AGREEMENT

BETWEEN

CATALYST DEVELOPMENT II, LP
AS SELLER

AND

CNW2, INC.
AS PURCHASER





DATED APRIL 6, 2005
TABLE OF CONTENTS

                      Page   ARTICLE 1     BASIC INFORMATION     1  
 
                 Section 1.1.  
Certain Basic Terms
    1        Section 1.2.  
Closing Costs
    2        Section 1.3.  
Notice Addresses:
    2  
 
            ARTICLE 2     PROPERTY     3  
 
                 Section 2.1.  
Property
    3  
 
            ARTICLE 3     EARNEST MONEY     4  
 
                 Section 3.1.  
Deposit and Investment of Earnest Money
    4        Section 3.2.  
Independent Consideration
    4        Section 3.3.  
Form; Failure to Deposit
    4        Section 3.4.  
Disposition of Earnest Money
    4  
 
            ARTICLE 4     DUE DILIGENCE     5  
 
                 Section 4.1.  
Due Diligence Materials Previously Delivered
    5        Section 4.2.  
Due Diligence Materials To Be Made Available
    5        Section 4.3.  
Physical Due Diligence
    5        Section 4.4.  
Due Diligence/Termination Right
    6  

i



--------------------------------------------------------------------------------



 



                      Page        Section 4.5.  
Return of Documents and Reports
    6        Section 4.6.  
Service Contracts
    6        Section 4.7.  
Proprietary Information; Confidentiality
    7        Section 4.8.  
No Representation or Warranty by Seller
    7        Section 4.9.  
Purchaser’s Responsibilities
    7        Section 4.10.  
Purchaser’s Agreement to Indemnify
    8        Section 4.11.  
Environmental Studies; Seller’s Right to Terminate
    8  
 
            ARTICLE 5     TITLE AND SURVEY     8  
 
                 Section 5.1.  
Title Commitment
    8        Section 5.2.  
New or Updated Survey
    8        Section 5.3.  
Title Review
    8        Section 5.4.  
Delivery of Title Policy at Closing
    9  
 
            ARTICLE 6     OPERATIONS AND RISK OF LOSS     9  
 
                 Section 6.1.  
Ongoing Operations
    9        Section 6.2.  
Damage
    10        Section 6.3.  
Condemnation
    10        Section 6.4.  
Contingent Agreements
       
 
            ARTICLE 7     CLOSING     11  
 
                 Section 7.1.  
Closing
    11        Section 7.2.  
Conditions to Parties’ Obligation to Close
    11        Section 7.3.  
Seller’s Deliveries in Escrow
    12        Section 7.4.  
Purchaser’s Deliveries in Escrow
    12        Section 7.5.  
Closing Statements
    13        Section 7.6.  
Purchase Price
    13        Section 7.7.  
Possession
    13        Section 7.8.  
Delivery of Books and Records
    13        Section 7.9.  
Notice to Tenants
    13  
 
            ARTICLE 8     PRORATIONS, DEPOSITS, COMMISSIONS     13  
 
                 Section 8.1.  
Prorations
    13        Section 8.2.  
Leasing Costs
    15        Section 8.3.  
Closing Costs
    15        Section 8.4.  
Final Adjustment After Closing
    15        Section 8.5.  
Tenant Deposits
    15        Section 8.6.  
Commissions
    15  
 
            ARTICLE 9     REPRESENTATIONS AND WARRANTIES     16  
 
                 Section 9.1.  
Seller’s Representations and Warranties
    16        Section 9.2.  
Purchaser’s Representations and Warranties
    16        Section 9.3.  
Survival of Representations and Warranties
    17  
 
            ARTICLE 10    DEFAULT AND REMEDIES     18  
 
                 Section 10.1.  
Seller’s Remedies
    18        Section 10.2.  
Purchaser’s Remedies
    18        Section 10.3.  
Attorneys’ Fees
    19        Section 10.4.  
Other Expenses
    19  
 
            ARTICLE 11    DISCLAIMERS, RELEASE AND INDEMNITY     19  
 
                 Section 11.1.  
Disclaimers By Seller
    19        Section 11.2.  
Sale “As Is, Where Is”
    20        Section 11.3.  
Seller Released from Liability
    20        Section 11.4.  
“Hazardous Materials” Defined
    21  

ii



--------------------------------------------------------------------------------



 



                      Page        Section 11.5.  
Indemnity
    21        Section 11.6.  
Survival
    21  
 
            ARTICLE 12    MISCELLANEOUS     21  
 
                 Section 12.1.  
Parties Bound; Assignment
    21        Section 12.2.  
Headings
    21        Section 12.3.  
Invalidity and Waiver
    21        Section 12.4.  
Governing Law
    22        Section 12.5.  
Survival
    22        Section 12.6.  
Entirety and Amendments
    22        Section 12.7.  
Time
    22        Section 12.8.  
Confidentiality
    22        Section 12.9.  
No Electronic Transactions
    22        Section 12.10.  
Notices
    22        Section 12.11.  
Construction
    23        Section 12.12.  
Calculation of Time Periods
    23        Section 12.13.  
Execution in Counterparts
    23        Section 12.14.  
No Recordation
    23        Section 12.15.  
Further Assurances
    23        Section 12.16.  
Discharge of Obligations
    23        Section 12.17.  
ERISA
    23        Section 12.18.  
No Third Party Beneficiary
    24        Section 12.19.  
Reporting Person
    24        Section 12.20.  
Mandatory Arbitration
    24  

iii



--------------------------------------------------------------------------------



 



LIST OF DEFINED TERMS

Page

Error! No index entries found.

iv



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT

8121 Bee Cave Road, Travis County, Texas

     THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into by
and between Purchaser and Seller.

RECITALS:

     A. Defined terms are indicated by initial capital letters. Defined terms
shall have the meaning set forth herein, whether or not such terms are used
before or after the definitions are set forth.

     B. Purchaser desires to purchase the Property and Seller desires to sell
the Property, all upon the terms and conditions set forth in this Agreement.

     NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants
and agreements set forth herein, as well as the sums to be paid by Purchaser to
Seller, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Purchaser and Seller agree as follows:

ARTICLE 1

BASIC INFORMATION

             Section 1.1.   Certain Basic Terms. The following defined terms
shall have the meanings set forth below:                 1.1.1.   Seller:
Catalyst Development II, L.P., a Texas limited partnership                
1.1.2.   Purchaser: CNW2, Inc., a Texas corporation, or assigns                
1.1.3.   Purchase Price: $2,100,000.00                 1.1.4.   Earnest Money:
$50,000.00, including interest thereon, to be deposited in accordance with
Section 3.1 below, plus interest thereon, pursuant to Section 3.1.              
  1.1.5.   Title Company: Independence Title Company
8834 N. Capital of Texas Hwy Suite 100
Austin, Texas 78759
Phone: 512-343-0592
Fax: 512-343-2089
gheavilin@independencetc.com                 1.1.6.   Escrow Agent: Gay Heavilin
                1.1.7.   Broker: Lincoln Property Company

1



--------------------------------------------------------------------------------



 





        1.1.8.   Effective Date: The date on which this Agreement is executed by
the latter to sign of Purchaser or Seller, as indicated on the signature page of
this Agreement. If the execution date is left blank by either Purchaser or
Seller, the Effective Date shall be the execution date inserted by the other
party.                 1.1.9.   Closing Date: The date which is thirty (30) days
after the Effective Date, but in any event not later than May 10, 2005          
      Section 1.2.   Closing Costs: Closing costs shall he allocated and paid as
follows:

      Cost   Responsible Party
Title Commitment required to be delivered pursuant to Section 5.1
  Seller
Premium for standard form Title Policy required to be delivered pursuant to
Section 5.4
  Seller
Premium for any upgrade of Title Policy for extended or additional coverage and
any endorsements desired by Purchaser, any inspection fee charged by the Title
Company, tax certificates, municipal and utility lien certificates, and any
other Title Company charges
  Purchaser
Costs of any revisions, modifications or recertifications to the existing Survey
  Purchaser
Costs for UCC Searches
  Seller
Recording Fees in connection with the sale of the Property
  Seller
Recording Fees in connection with any financing arrangements made by Purchaser
with respect to the Property
  Purchaser
Any deed taxes, documentary stamps, transfer taxes, intangible taxes, or other
similar taxes, fees or assessments arising in connection with the sale of the
Property
  Seller
Any documentary stamps, transfer taxes, intangible taxes, mortgage taxes or
other similar taxes, fees or assessments arising in connection with any
financing arrangements made by Purchaser with respect to the Property
  Purchaser
Any escrow fee charged by Escrow Agent for holding the Earnest
Money or conducting the Closing
  Purchaser 1/2
Seller 1/2
Real Estate Sales Commission to Broker
  Seller

        Section 1.3.   Notice Addresses:  

     
Purchaser:
  Copy to:
CNW2, INC.
2207 Lake Austin Blvd.
Austin, Texas 78703
Attention: Clark Wilson
Telephone: (512) 477-0425
Facsimile: (512) 481-9922
E-mail:

  A. Rick Hightower
3006 Bee Cave Road, Suite D-200
Austin, Texas 78746
Telephone: (512) 480-8882
Facsimile: (512) 480-8963
E-mail: Rick@arhtexas.com

2



--------------------------------------------------------------------------------



 



     
Seller:
  Copy to:
Catalyst DEVELOPMENT II, L.P.
8121 Bee Cave Road, Suite 105
Austin, Texas 78746
Attention: Trish Kunz
Telephone: (512) 439-6953
Facsimile: (512) 439-6970
E-mail: tmartin@convergenceenterprises.com
  Munsch Hardt Kopf & Harr, P.C.
600 Congress Avenue, Suite 2900
Austin, Texas 78701
Attention: M’Lou Patton Bell
Telephone: (512) 391-6110
Facsimile: (512) 391-6149
E-mail: mbell@munsch.com

ARTICLE 2
PROPERTY

     Section 2.1. Property. Subject to the terms and conditions of this
Agreement, Seller agrees to sell to Purchaser, and Purchaser agrees to purchase
from Seller, the following property (collectively, the “Property”):

     2.1.1. Real Property. The land described in Exhibit A attached hereto (the
“Land”), together with (a) all improvements located thereon, including an office
building containing approximately 11,343 square feet of gross building area, but
expressly excluding any unattached or unaffixed improvements and structures
owned by any tenant (“Improvements”), (b) without warranty, all right, title and
interest of Seller, if any, in and to the rights, benefits, privileges,
easements, tenements, hereditaments, and appurtenances thereon or in anywise
appertaining thereto, and (c) without warranty, all right, title, and interest
of Seller, if any, in and to all strips and gores and any land lying in the bed
of any street, road or alley, open or proposed, adjoining the Land
(collectively, the “Real Property”).

     2.1.2. Leases. All of Seller’s right, title and interest in all leases of
the Real Property (other than License Agreements) (the “Leases”).

     2.1.3. Tangible Personal Property. All of Seller’s right, title and
interest in the building equipment, machinery and other tangible personal
property, if any, owned by Seller and now or hereafter located in and used in
connection with the operation, ownership or management of the Real Property, but
specifically excluding any (a) items of office equipment and furniture owned by
Seller, (b) personal property owned or leased by Seller’s property manager or
tenants at or on the Real Property, and (c) items of personal property by third
parties and leased to Seller (collectively, the “Tangible Personal Property”).

     2.1.4. Intangible Personal Property. All of Seller’s right, title and
interest, if any, without warranty, in all intangible personal property related
to the Real Property and the Improvements, including, without limitation: all
trade names and trade marks associated with the Real Property and the
Improvements, including Seller’s rights and interests in the plans and
specifications and other architectural and engineering drawings for the
Improvements, if any (to the extent assignable without cost to Seller); contract
rights related to the operation, ownership or management of the Real Property,
including maintenance, service, construction, supply and equipment rental
contracts, if any, but not including Leases or License Agreements (collectively,
the “Service Contracts” (but only to the extent assignable without cost to
Seller and Seller’s obligations thereunder are expressly assumed by Purchaser
pursuant to this Agreement); warranties (to the extent assignable without cost
to Seller); governmental permits, approvals and licenses, if any (to the extent
assignable without cost to Seller) (all of the items described in this Section
2.1.4

3



--------------------------------------------------------------------------------



 



collectively referred to as the “Intangible Personal Property”). Tangible
Personal Property and Intangible Personal Property shall not include
(a) telephone exchange numbers, (b) any appraisals or other economic evaluations
of, or projections with respect to, all or any portion of the Property,
including, without limitation, budgets prepared by or on behalf of Seller or any
affiliate of Seller, (c) any documents, materials or information which are
subject to attorney/client, work product or similar privilege, which constitute
attorney communications with respect to the Property and/or Seller, or which are
subject to a confidentiality agreement, and (d) any trade name, mark or other
identifying material that includes the name (i) “nFusion” or any derivative
thereof or (ii) “Convergence” or any derivative thereof.

     2.1.5. License Agreements. All of Seller’s right, title and interest,
without warranty, in and to all agreements (other than Leases), if any, for the
leasing or licensing of rooftop space or equipment, telecommunications
equipment, cable access and other space, equipment and facilities that are
located on or within the Real Property and generate income to Seller as the
owner of the Real Property, including agreements which may be made by Seller
after the Effective Date and prior to Closing as permitted by this Agreement
(the “License Agreements”). Anything in this Agreement to the contrary
notwithstanding, Purchaser shall assume the obligations of the “lessor” or
“licensor” under all License Agreements, some or all of which may be
non-cancelable.

ARTICLE 3
EARNEST MONEY

     Section 3.1. Deposit and Investment of Earnest Money. Within three
(3) business days after the Effective Date, Purchaser shall deposit the Initial
Earnest Money with Escrow Agent. Escrow Agent shall invest the Earnest Money in
government insured interest-bearing accounts satisfactory to Seller and
Purchaser, shall not commingle the Earnest Money with any funds of Escrow Agent
or others, and shall promptly provide Purchaser and Seller with confirmation of
the investments made. Such account shall have no penalty for early withdrawal,
and Purchaser accepts all risks with regard to such account.

     Section 3.2. Independent Consideration. If Purchaser elects to terminate
this Agreement for any reason and is entitled to receive a return of the Earnest
Money pursuant to the terms hereof, the Escrow Agent shall first disburse to
Seller One Hundred and No/100 Dollars ($100.00) as independent consideration for
Seller’s performance under this Agreement (“Independent Consideration”), which
shall be retained by Seller in all instances.

     Section 3.3. Form; Failure to Deposit. The Earnest Money shall be in the
form of a certified or cashier’s check or the wire transfer to Escrow Agent of
immediately available U.S. federal funds. If Purchaser fails to timely deposit
any portion of the Earnest Money within the time period required, Seller may
terminate this Agreement by written notice to Purchaser, in which event any
Earnest Money that has previously been deposited by Purchaser with Escrow Agent
shall be immediately delivered to Seller and thereafter the parties hereto shall
have no further rights or obligations hereunder, except for rights and
obligations which, by their terms, survive the termination hereof.

     Section 3.4. Disposition of Earnest Money. The Earnest Money shall be
applied as a credit to the Purchase Price at Closing. In the event of a
termination of this Agreement by either Seller or Purchaser for any reason,
Escrow Agent is authorized to deliver the Earnest Money to the party hereto
entitled to same pursuant to the terms hereof on or before the tenth (10th)
business day following receipt by Escrow Agent and the non-terminating party of
written notice of such termination from the terminating party, unless the other
party hereto notifies Escrow Agent that it disputes the right of the other party
to receive the Earnest Money. In such event, Escrow Agent may interplead the
Earnest Money into a court of competent jurisdiction in the county in which the
Earnest Money has been deposited. All attorneys’

4



--------------------------------------------------------------------------------



 



fees and costs and Escrow Agent’s costs and expenses incurred in connection with
such interpleader shall be assessed against the party that is not awarded the
Earnest Money, or if the Earnest Money is distributed in part to both parties,
then in the inverse proportion of such distribution.

ARTICLE 4
DUE DILIGENCE

     Section 4.1. Due Diligence Materials Previously Delivered. Prior to the
Effective Date, Seller has delivered to Purchaser the following (the “Property
Information”):

     4.1.1. Rent Roll. A current rent roll (“Rent Roll”) for the Property;

     4.1.2. Financial Information. Copy of operating statements and a summary of
capital expenditures pertaining to the Property for the 12 months preceding the
Effective Date or such lesser period as Seller has owned the Property
(“Operating Statements”);

     4.1.3. Environmental Reports. Copy of any environmental reports or site
assessments related to the Property prepared for the benefit of Seller;

     4.1.4. Tax Statements. Copy of ad valorem tax statements relating to the
Property for the current tax period;

     4.1.5. Title and Survey. Copy of Seller’s most current title insurance
information and survey of the Property;

     4.1.6. Service Contracts. A list, together with copies, of Service
Contracts;

     4.1.7. Personal Property. A list of Tangible Personal Property; and

     4.1.8. License Agreements. A list, together with copies, of any License
Agreements.

     4.1.9. Lease. A copy of the lease between Seller and nFusion, LLC, revised
to reflect a termination date of December 31, 2005 (the “nFusion Lease”).

     Except for the Rent Roll contemplated in Section 4.1.1 Seller’s obligations
to deliver the items listed in this Section 4.1 shall be limited to the extent
such items are in the possession or control of Seller or its property management
company.

     Section 4.2. Due Diligence Materials To Be Made Available. To the extent
such items are in Seller’s possession or control, Seller has made, and will
continue to make, available to Purchaser for Purchaser’s review the following
items and information (the “Additional Property Information”), and Purchaser at
its expense shall have the right to make copies of same:

     4.2.1. Plans and Specifications. Building plans and specifications relating
to the Property; and

     4.2.2. Licenses, Permits and Certificates of Occupancy. Licenses, permits
and certificates of occupancy relating to the Property.

     Section 4.3. Physical Due Diligence. Commencing on the Effective Date and
continuing until the Closing, Purchaser shall have reasonable access to the
Property at all reasonable times during normal business hours, upon appropriate
notice to tenants as permitted or required under the Leases, for

5



--------------------------------------------------------------------------------



 



the purpose of conducting reasonably necessary tests, including surveys and
architectural, engineering, geotechnical and environmental inspections and
tests, provided that (a) Purchaser must give Seller two (2) full business days’
prior telephone or written notice of any such inspection or test, and with
respect to any intrusive inspection or test (i.e., core sampling) must obtain
Seller’s prior written consent (which consent may be given, withheld or
conditioned in Seller’s sole discretion), (b) prior to performing any inspection
or test, Purchaser must deliver a certificate of insurance to Seller evidencing
that Purchaser and its contractors, agents and representatives have in place
reasonable amounts of commercial general liability insurance and workers
compensation insurance for its activities on the Property in terms and amounts
reasonably satisfactory to Seller covering any accident arising in connection
with the presence of Purchaser, its contractors, agents and representatives on
the Property, which insurance shall name Seller as an additional insured
thereunder, and (c) all such tests shall be conducted by Purchaser in compliance
with Purchaser’s responsibilities set forth in Section 4.9 below. Purchaser
shall bear the cost of all such inspections or tests and shall be responsible
for and act as the generator with respect to any wastes generated by those
tests. Subject to the provisions of Section 4.7 hereof, Purchaser or Purchaser’s
representatives may meet with any tenant; provided, however, Purchaser must
contact Seller at least two (2) full business days in advance by telephone to
inform Seller of Purchaser’s intended meeting and to allow Seller the
opportunity to attend such meeting if Seller desires. Subject to the provisions
of Section 4.7 hereof, Purchaser or Purchaser’s representatives may meet with
any governmental authority for the sole purpose of gathering information in
connection with the transaction contemplated by this Agreement; provided,
however, Purchaser must contact Seller at least two (2) full business days in
advance by telephone to inform Seller of Purchaser’s intended meeting and to
allow Seller the opportunity to attend such meeting if Seller desires.

     Section 4.4. Due Diligence/Termination Right. For a period of twenty
(20) days after the Effective Date, Purchaser shall have the opportunity to
(a) examine, inspect, and investigate the Property Information and the
Additional Property Information (collectively, the “Property Documents”) and the
Property and this transaction, and, in Purchaser’s sole and absolute judgment
and discretion, determine whether the Property and this transaction is
acceptable to Purchaser, (b) obtain all necessary internal approvals, and
(c) satisfy all other contingencies of Purchaser. In the event Purchaser
determines for any reason that the Property is not suitable for Purchaser’s
intended use, Purchaser may terminate this Agreement by delivering notice of
termination to Seller prior to the expiration of such twenty (20) day period,
along with a copy of any Reports (as defined below) not previously provided to
Seller, and this Agreement shall terminate. In such event, except for
obligations of Purchaser which accrued prior to the effective date, Seller shall
return the Earnest Money Deposit, exclusive of the Independent Consideration, to
Purchaser and the parties shall have no further obligations hereunder. Time is
of the essence with respect to the foregoing provision.

     Section 4.5. Return of Documents and Reports. As additional consideration
for the transaction contemplated herein, Purchaser shall provide to Seller,
immediately following receipt of same by Purchaser, copies of all third party
reports, investigations and studies, other than economic analyses (collectively,
the “Reports” and, individually, a “Report”) prepared for Purchaser in
connection with its due diligence review of the Property, including, without
limitation, any and all Reports involving structural or geological conditions,
environmental, hazardous waste or hazardous substances contamination of the
Property, if any. The Reports shall be delivered to Seller without any
representation or warranty as to the completeness or accuracy of the Reports or
any other matter relating thereto. Purchaser’s obligation to deliver the
Property Documents and the Reports to Seller shall survive the termination of
this Agreement.

     Section 4.6. Service Contracts. On or prior to the Closing Date, Purchaser
will advise Seller in writing of which Service Contracts it will assume and for
which Service Contracts Purchaser requests that Seller deliver written
termination at or prior to Closing, provided Seller shall have no obligation to

6



--------------------------------------------------------------------------------



 



terminate, and Purchaser shall be obligated to assume, any Service Contracts
which by their terms cannot be terminated without penalty or payment of a fee.
Seller shall deliver at Closing notices of termination of all Service Contracts
that are not so assumed. Purchaser must assume the obligations arising from and
after the Closing Date under those Service Contracts (a) that Purchaser has
agreed to assume, or that Purchaser is obligated to assume pursuant to this
Section 4.6, and (b) for which a termination notice is delivered as of or prior
to Closing but for which termination is not effective until after Closing.

     Section 4.7. Proprietary Information; Confidentiality. Purchaser
acknowledges that the Property Documents have been delivered to and received by
Purchaser solely to assist Purchaser in determining the feasibility of
purchasing the Property. Prior to Closing, Purchaser shall not use the Property
Documents for any purpose other than as set forth in the preceding sentence.
Purchaser shall not disclose the contents to any person other than to those
persons who are responsible for determining the feasibility of Purchaser’s
acquisition of the Property and who have agreed to preserve the confidentiality
of such information as required hereby (collectively, “Permitted Outside
Parties”). At any time and from time to time, within two (2) business days after
Seller’s request, Purchaser shall deliver to Seller a list of all parties to
whom Purchaser has provided any Property Documents or any information taken from
the Property Documents. Prior to Closing or in the event this Agreement is
terminated prior to Closing, Purchaser shall not divulge the contents of the
Property Documents and other information except in strict accordance with the
confidentiality standards set forth in this Section 4.7. In permitting Purchaser
to review the Property Documents or any other information, Seller has not waived
any privilege or claim of confidentiality with respect thereto, and no third
party benefits or relationships of any kind, either express or implied, have
been offered, intended or created.

     Section 4.8. No Representation or Warranty by Seller. Purchaser
acknowledges that, except as expressly set forth in this Agreement, Seller has
not made and does not make any warranty or representation regarding the truth,
accuracy or completeness of the Property Documents or the source(s) thereof.
Purchaser further acknowledges that some if not all of the Property Documents
were prepared by third parties other than Seller. Seller expressly disclaims any
and all liability for representations or warranties, express or implied,
statements of fact and other matters contained in such information, or for
omissions from the Property Documents, or in any other written or oral
communications transmitted or made available to Purchaser. Purchaser shall rely
solely upon its own investigation with respect to the Property, including,
without limitation, the Property’s physical, environmental or economic
condition, compliance or lack of compliance with any ordinance, order, permit or
regulation or any other attribute or matter relating thereto. Seller has not
undertaken any independent investigation as to the truth, accuracy or
completeness of the Property Documents and is providing the Property Documents
solely as an accommodation to Purchaser.

     Section 4.9. Purchaser’s Responsibilities. In conducting any inspections,
investigations or tests of the Property and/or Property Documents, Purchaser and
its agents and representatives shall: (a) not disturb the tenants or interfere
with their use of the Property pursuant to their respective Leases; (b) not
interfere with the operation and maintenance of the Property; (c) not damage any
part of the Property or any personal property owned or held by any tenant or any
third party; (d) not injure or otherwise cause bodily harm to Seller or its
agents, guests, invitees, contractors and employees or any tenants or their
guests or invitees; (e) comply with all applicable laws; (f) promptly pay when
due the costs of all tests, investigations, and examinations done with regard to
the Property; (g) not permit any liens to attach to the Real Property by reason
of the exercise of its rights hereunder; (h) repair any damage to the Real
Property resulting directly or indirectly from any such inspection or tests; and
(i) not reveal or disclose prior to Closing any information obtained during
Purchaser’s inspection or evaluation of the Property concerning the Property and
the Property Documents to anyone other than the Permitted Outside Parties, in
accordance with the confidentiality standards set forth in Section 4.7 above, or
except as may be otherwise required by law.

7



--------------------------------------------------------------------------------



 



     Section 4.10. Purchaser’s Agreement to Indemnify. PURCHASER HEREBY AGREES
TO INDEMNIFY, DEFEND AND HOLD SELLER HARMLESS FROM AND AGAINST ANY AND ALL
LIENS, CLAIMS, CAUSES OF ACTION, DAMAGES, LIABILITIES AND EXPENSES (INCLUDING
REASONABLE ATTORNEYS’ FEES) ARISING OUT OF PURCHASER’S INSPECTIONS OR TESTS
PERMITTED UNDER THIS AGREEMENT OR ANY VIOLATION OF THE PROVISIONS OF SECTION
4.3, SECTION 4.7, AND SECTION 4.9; provided, however, the indemnity shall not
extend to protect Seller from any pre-existing liabilities for matters merely
discovered by Purchaser (i.e., latent environmental contamination) so long as
Purchaser’s actions do not aggravate any preexisting liability of Seller.
PURCHASER ALSO HEREBY AGREES TO INDEMNIFY, DEFEND AND HOLD ANY TENANT HARMLESS
FROM AND AGAINST ANY AND ALL CLAIMS, CAUSES OF ACTION, DAMAGES, LIABILITIES AND
EXPENSES WHICH SUCH TENANT MAY SUFFER OR INCUR DUE TO PURCHASER’S BREACH OF ITS
OBLIGATION UNDER SECTION 4.7 ABOVE TO MAINTAIN THE CONFIDENTIAL NATURE OF ANY
PROPERTY DOCUMENTS OR OTHER INFORMATION RELATIVE TO SUCH TENANT. Purchaser’s
obligations under this Section 4.10 shall survive the termination of this
Agreement and shall survive the Closing.

     Section 4.11. Environmental Studies; Seller’s Right to Terminate. As
additional consideration for the transaction contemplated in this Agreement,
Purchaser must provide to Seller, immediately following the receipt of same by
Purchaser, copies of any and all reports, tests or studies involving
contamination of or other environmental concerns relating to the Property;
provided, however, Purchaser shall have no obligation to cause any such tests or
studies to be performed on the Property. Seller acknowledges that Purchaser has
not made and does not make any warranty or representation regarding the truth or
accuracy of any such studies or reports. Notwithstanding Section 4.10 above,
Purchaser shall have no liability or culpability of any nature as a result of
having provided such information to Seller or as a result of Seller’s reliance
thereon or arising out of the fact that Purchaser merely conducted such tests or
studies, so long as Purchaser’s actions do not aggravate any pre-existing
liability of Seller. In the event that such reports, tests or studies indicate
the existence or reasonable potential existence of any contamination of any
portion of the Property that is not disclosed in the Property Documents and that
is material (meaning that the reasonably estimated cost of remediation and/or
other liability associated therewith, as determined by Seller’s environmental
consultants, exceeds $5,000.00), then Seller may terminate this Agreement by
giving written notice to Purchaser within ten (10) business days after Purchaser
has provided Seller with copies of such reports, tests or studies, whereupon the
Earnest Money shall be returned to Purchaser, the parties shall have no further
obligations hereunder except for obligations that expressly survive the
termination hereof.

ARTICLE 5
TITLE AND SURVEY

     Section 5.1. Title Commitment. Within five (5) days after the Effective
Date, Seller will cause to be prepared and delivered to Purchaser: (a) a current
commitment for title insurance or preliminary title report (the “Title
Commitment”) issued by the Title Company, on a Texas T-1 Form commitment, and
(b) copies of all documents of record referred to in the Title Commitment as
exceptions to title to the Property (the “Title Exception Documents”).

     Section 5.2. New or Updated Survey. Purchaser may elect to obtain a new
survey or revise, modify, or re-certify an existing survey (“Survey”) as
necessary in order for the Title Company to delete the survey exception from the
Title Policy or to otherwise satisfy Purchaser’s objectives.

     Section 5.3. Title Review. Prior to the Effective Date, Seller provided its
existing Survey to Purchaser. Purchaser shall have ten days after receipt of the
Title Commitment to make any objections to the matters shown thereon. Seller
shall have no obligation to cure any matters reflected in the Title Commitment
or on such Survey except financing liens of an ascertainable amount created by,
under or

8



--------------------------------------------------------------------------------



 



through Seller (the “Obligated Liens”), which Obligated Liens Seller shall cause
to be released at or prior to Closing (with Seller having the right to apply the
Purchase Price or a portion thereof for such purpose), and Seller shall deliver
the Property free and clear of any such Obligated Liens. Seller further agrees
to remove any exceptions or encumbrances to title which are voluntarily created
by, under or through Seller after the Effective Date without Purchaser’s consent
(if requested, such consent shall not be unreasonably withheld or delayed). If,
after the Effective Date, the Title Commitment or the Survey are revised to
include any additional material adverse exceptions or reflect additional new
material adverse matters thereon first arising after the Effective Date and that
were not reflected, disclosed or referenced in the Title Commitment, Title
Exception Documents or Survey initially delivered to Purchaser as stated herein
(the “New Title/Survey Matters”), then as of the date of delivery of such
revised Title Commitment or Survey, as applicable, Purchaser shall have a period
of three (3) business days in which to deliver to Seller in writing such
objections as Purchaser may have to the New Title/Survey Matters. Seller shall
have no obligation to cure any such New Title/Survey Matters except any of same
that constitute Obligated Liens. The term “Permitted Exceptions” shall mean: the
specific exceptions (excluding exceptions that are part of the promulgated title
insurance form) in the Title Commitment that the Title Company has not agreed to
remove from the Title Commitment as of Closing and that Seller is not required
to remove as provided above; matters created by, through or under Purchaser;
items shown on the Survey which have not been removed as of Closing (or if
Purchaser does not obtain a Survey, all matters that a current, accurate survey
of the Property would show); real estate taxes not yet due and payable; rights
of tenants under the Leases; rights of tenants or licensees under License
Agreements; and any licensees under any Service Contracts not terminated as of
Closing.

     Section 5.4. Delivery of Title Policy at Closing. In the event that the
Title Company does not issue at Closing, or unconditionally commit at Closing to
issue, to Purchaser, an owner’s title policy in accordance with the Title
Commitment, insuring Purchaser’s title to the Property in the amount of the
Purchase Price, subject only to the standard exceptions and exclusions from
coverage contained in such policy and the Permitted Exceptions (the “Title
Policy”), Purchaser shall have the tight to terminate this Agreement, in which
case the Earnest Money shall be immediately returned to Purchaser and the
parties hereto shall have no further rights or obligations, other than those
that by their terms survive the termination of this Agreement.

ARTICLE 6
OPERATIONS AND RISK OF LOSS

     Section 6.1. Ongoing Operations. From the Effective Date through Closing:

     6.1.1. Leases, Service Contracts and License Agreements. Seller will
perform its material obligations under the Leases, Service Contracts and License
Agreements.

     6.1.2. New Contracts. Except as provided in Section 6.1.4, Seller will not
enter into any contract that will be an obligation affecting the Property
subsequent to the Closing, except contracts entered into in the ordinary course
of business that are terminable without cause and without the payment of any
termination penalty on not more than thirty (30) days’ prior notice.

     6.1.3. Maintenance of Improvements; Removal of Personal Property. Subject
to Section 6.2 and Section 6.3, Seller shall maintain or cause the tenants under
the Leases to maintain all Improvements substantially in their present condition
(ordinary wear and tear and casualty excepted) and in a manner consistent with
Seller’s maintenance of the Improvements during Seller’s period of ownership.
Seller will not remove any Tangible Personal Property except as may be required
for necessary repair or replacement, and replacement shall be of approximately
equal quality and quantity as the removed item of Tangible Personal Property.

9



--------------------------------------------------------------------------------



 



     6.1.4. Leasing; License Agreements. Seller will not amend or terminate any
existing Lease (except as required herein) or License Agreement or enter into
any new Lease or new License Agreement without providing Purchaser (a) all
relevant supporting documentation, as reasonably determined by Seller,
including, without limitation, tenant financial information to the extent in
Seller’s possession, and (b) Seller’s request for Purchaser’s approval.
Purchaser agrees to give Seller written notice of approval or disapproval of a
proposed amendment or termination of a Lease or License Agreement or new Lease
or new License Agreement within three (3) business days after Purchaser’s
receipt of the items in (a) and (b) above. If Purchaser does not respond to
Seller’s request within such time period, then Purchaser will be deemed to have
approved such amendment, termination or new Lease or new License Agreement.

     Section 6.2. Damage. If prior to Closing the Property is damaged by fire or
other casualty, Seller shall estimate the cost to repair and the time required
to complete repairs and will provide Purchaser written notice of Seller’s
estimation (the “Casualty Notice”) as soon as reasonably possible after the
occurrence of the casualty.

     6.2.1. Material. In the event of any Material Damage to or destruction of
the Property or any portion thereof prior to Closing, either Seller or Purchaser
may, at its option, terminate this Agreement by delivering written notice to the
other on or before the expiration of thirty (30) days after the date Seller
delivers the Casualty Notice to Purchaser (and if necessary, the Closing Date
shall be extended to give the parties the full thirty-day period to make such
election and to obtain insurance settlement agreements with Seller’s insurers).
Upon any such termination, the Earnest Money shall be returned to Purchaser and
the parties hereto shall have no further rights or obligations hereunder, other
than those that by their terms survive the termination of this Agreement. If
neither Seller nor Purchaser so terminates this Agreement within said thirty
(30) day period, then the parties shall proceed under this Agreement and close
on schedule (subject to extension of Closing as provided above), and as of
Closing Seller shall assign to Purchaser, without representation or warranty by
or recourse against Seller, all of Seller’s rights in and to any resulting
insurance proceeds (including any rent loss insurance applicable to any period
on and after the Closing Date) due Seller as a result of such damage or
destruction and Purchaser shall assume full responsibility for all needed
repairs, and Purchaser shall receive a credit at Closing for any deductible
amount under such insurance policies (but the amount of the deductible plus
insurance proceeds shall not exceed the lesser of (a) the cost of repair or
(b) the Purchase Price and a pro rata share of the rental or business loss
proceeds, if any). If Seller fails to maintain prior to Closing property
insurance covering the Property to a level that is materially similar to that
maintained by Seller as of the Effective Date and, because of such failure,
there are insufficient insurance proceeds to cover the reasonable cost of
repairs caused by such casualty (determined as provided below), then Seller
shall credit Purchaser such shortfall in insurance proceeds at Closing. For the
purposes of this Agreement, “Material Damage” and “Materially Damaged” means
damage which, in Seller’s reasonable estimation, exceeds $50,000.00 to repair.

     6.2.2. Not Material. If the Property is not Materially Damaged, then
neither Purchaser nor Seller shall have the right to terminate this Agreement,
and Seller shall, at its option, either (a) repair the damage before the Closing
in a manner reasonably satisfactory to Purchaser (and if necessary, Seller may
extend the Closing Date up to thirty (30) days to complete such repairs), or
(b) credit Purchaser at Closing for the reasonable cost to complete the repair
(in which case Seller shall retain all insurance proceeds and Purchaser shall
assume full responsibility for all needed repairs).

     Section 6.3. Condemnation. If proceedings in eminent domain are instituted
with respect to the Property or any portion thereof, Purchaser may, at its
option, by written notice to Seller given within ten (10) days after Seller
notifies Purchaser of such proceedings (and if necessary the Closing Date shall

10



--------------------------------------------------------------------------------



 



be automatically extended to give Purchaser the full ten (10) day period to make
such election), either: (a) terminate this Agreement, in which case the Earnest
Money shall be immediately returned to Purchaser and the parties hereto shall
have no further rights or obligations, other than those that by their terms
survive the termination of this Agreement, or (b) proceed under this Agreement,
in which event Seller shall, at the Closing, assign to Purchaser its entire
right, title and interest in and to any condemnation award, and Purchaser shall
have the sole right after the Closing to negotiate and otherwise deal with the
condemning authority in respect of such matter. If Purchaser does not give
Seller written notice of its election within the time required above, then
Purchaser shall be deemed to have elected option (b) above.

ARTICLE 7
CLOSING

     Section 7.1. Closing. The consummation of the transaction contemplated
herein (“Closing”) shall occur on the Closing Date at the offices of Escrow
Agent (or such other location as may be mutually agreed upon by Seller and
Purchaser) through Purchaser’s attorney as closing agent. Funds shall be
deposited into and held by Escrow Agent in a closing escrow account with a bank
satisfactory to Purchaser and Seller. Upon satisfaction or completion of all
closing conditions and deliveries, the parties shall direct Escrow Agent to
immediately record and deliver the closing documents to the appropriate parties
and make disbursements according to the closing statements executed by Seller
and Purchaser.

     Section 7.2. Conditions to Parties’ Obligation to Close. In addition to all
other conditions set forth herein, the obligation of Seller, on the one hand,
and Purchaser, on the other hand, to consummate the transactions contemplated
hereunder are conditioned upon the following:

     7.2.1. Representations and Warranties. The other party’s representations
and warranties contained herein shall be true and correct in all material
respects as of the Effective Date and the Closing Date, except for
representations and warranties made as of, or limited by, a specific date, which
will be true and correct in all material respects as of the specified date or as
limited by the specified date;

     7.2.2. Deliveries. As of the Closing Date, the other party shall have
tendered all deliveries to be made at Closing;

     7.2.3. Actions, Suits, etc. There shall exist no pending or threatened
actions, suits, arbitrations, claims, attachments, proceedings, assignments for
the benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings, against the other party that would materially and adversely affect
the operation or value of the Property or the other party’s ability to perform
its obligations under this Agreement;

     So long as a party is not in default hereunder, if any condition to such
party’s obligation to proceed with the Closing hereunder has not been satisfied
as of the Closing Date (or such earlier date as is provided herein), subject to
any applicable notice and cure periods provided in Section 10.1 and
Section 10.2, such party may, in its sole discretion, terminate this Agreement
by delivering written notice to the other party on or before the Closing Date
(or such earlier date as is provided herein), or elect to close (or to permit
any such earlier termination deadline to pass) notwithstanding the
non-satisfaction of such condition, in which event such party shall be deemed to
have waived any such condition. In the event such party elects to close (or to
permit any such earlier termination deadline to pass), notwithstanding the
non-satisfaction of such condition, said party shall be deemed to have waived
said condition, and there shall be no liability on the part of any other party
hereto for breaches of representations and warranties of which the party
electing to close had knowledge at the Closing.

11



--------------------------------------------------------------------------------



 



     Section 7.3. Seller’s Deliveries in Escrow. As of or prior to the Closing
Date, Seller shall deliver in escrow to Escrow Agent the following:

     7.3.1. Deed. A special warranty deed in the form of Exhibit B hereto (or
other limited warranty deed, as Seller’s local counsel or Title Company shall
advise, warranting title only against any party claiming by, through or under
Seller) in form acceptable for recordation under the law of the state where the
Property is located and restating the provisions of Article 11 hereof and
including a list of Permitted Exceptions to which the conveyance shall be
subject, executed and acknowledged by Seller, conveying to Purchaser Seller’s
interest in the Real Property (the “Deed”);

     7.3.2. Bill of Sale, Assignment and Assumption. A Bill of Sale, Assignment
and Assumption of Leases and Contracts in the form of Exhibit C attached hereto
(the “Assignment”), executed and acknowledged by Seller, vesting in Purchaser
Seller’s right, title and interest in and to the property described therein free
of any claims, except for the Permitted Exceptions to the extent applicable
(including, without limitation, all of Seller’s right, title and interest under
the nFusion Lease);

     7.3.3. Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Seller by applicable state and local law in connection with the conveyance of
the Real Property;

     7.3.4. FIRPTA. A Foreign Investment in Real Property Tax Act affidavit in
the form of Exhibit D hereto executed by Seller;

     7.3.5. Authority. Evidence of the existence, organization and authority of
Seller and of the authority of the persons executing documents on behalf of
Seller reasonably satisfactory to the underwriter for the Title Policy; and

     7.3.6. Additional Documents. Any additional documents that Escrow Agent or
the Title Company may reasonably require for the proper consummation of the
transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Seller or result in any new or additional obligation, covenant,
representation or warranty of Seller under this Agreement beyond those expressly
set forth in this Agreement).

     Section 7.4. Purchaser’s Deliveries in Escrow. As of or prior to the
Closing Date, Purchaser shall deliver in escrow to Escrow Agent the following:

     7.4.1. Bill of Sale, Assignment and Assumption. The Assignment, executed
and acknowledged by Purchaser;

     7.4.2. ERISA Letter. A letter to Seller in form acceptable to purchaser and
duly executed by Purchaser, confirming that Purchaser is not acquiring the
Property with the assets of an employee benefit plan as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974 (“ERISA”) and, in the
event Purchaser is unable or unwilling to make such a representation, Purchaser
shall be deemed to be in default hereunder, and Seller shall have the right to
terminate this Agreement and to receive and retain the Earnest Money;

     7.4.3. Conveyancing or Transfer Tax Forms or Returns. Such conveyancing or
transfer tax forms or returns, if any, as are required to be delivered or signed
by Purchaser by applicable state and local law in connection with the conveyance
of Real Property;

12



--------------------------------------------------------------------------------



 



     7.4.4. Authority. Evidence of the existence, organization and authority of
Purchaser and of the authority of the persons executing documents on behalf of
Purchaser reasonably satisfactory to the underwriter for the Title Policy; and

     7.4.5. Additional Documents. Any additional documents that Seller, Escrow
Agent or the Title Company may reasonably require for the proper consummation of
the transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Purchaser or result in any new or additional obligation, covenant,
representation or warranty of Purchaser under this Agreement beyond those
expressly set forth in this Agreement).

     Section 7.5. Closing Statements. As of or prior to the Closing Date, Seller
and Purchaser shall deposit with Escrow Agent executed closing statements
consistent with this Agreement in the form required by Escrow Agent.

     Section 7.6. Purchase Price. At or before 5:00 p.m.. local time on the
Closing Date, Purchaser shall deliver to Escrow Agent the Purchase Price, less
the Earnest Money that is applied to the Purchase Price, plus or minus
applicable prorations, in immediate, same-day U.S. federal funds wired for
credit into Escrow Agent’s escrow account, which funds must be delivered in a
manner to permit Escrow Agent to deliver good funds to Seller or its designee on
the Closing Date (and, if requested by Seller, by wire transfer); in the event
that Escrow Agent is unable to deliver good funds to Seller or its designee on
the Closing Date, then the closing statements and related prorations will be
revised as necessary.

     Section 7.7. Possession. Seller shall deliver possession of the Property to
Purchaser at the Closing subject only to the Permitted Exceptions.

     Section 7.8. Delivery of Books and Records. After the Closing, Seller shall
deliver to the offices of Purchaser’s property manager or to the Real Property
to the extent in Seller’s or its property manager’s possession or control: Lease
Files; License Agreements; maintenance records and warranties; plans and
specifications; licenses, permits and certificates of occupancy; copies or
originals of all books and records of account, contracts, and copies of
correspondence with tenants and suppliers; all advertising materials; booklets;
computer software (to the extent included in Tangible Personal Property);
software passwords (to the extent software is included in Tangible Personal
Property); and keys.

     Section 7.9. Notice to Tenants. Seller and Purchaser shall each execute,
and Purchaser shall deliver to each tenant immediately after the Closing, a
notice regarding the sale in substantially the form of Exhibit E attached
hereto, or such other form as may be required by applicable state law. This
obligation on the part of Purchaser shall survive the Closing.

ARTICLE 8
PRORATIONS, DEPOSITS, COMMISSIONS

     Section 8.1. Prorations. At Closing, the following items shall be prorated
as of the date of Closing with all items of income and expense for the Property
being borne by Purchaser from and after (and including) the date of Closing:
Tenant Receivables (defined below) and other income and rents that have been
collected by Seller as of Closing; fees and assessments; prepaid expenses and
obligations under Service Contracts; accrued operating expenses; real and
personal ad valorem taxes (“Taxes”); and any assessments by private covenant for
the then-current calendar year of Closing. Specifically, the following shall
apply to such prorations and to post-Closing collections of Tenant Receivables:

     8.1.1. Taxes. If Taxes for the year of Closing are not known or cannot be
reasonably estimated, Taxes shall be prorated based on Taxes for the year prior
to Closing. Any additional

13



--------------------------------------------------------------------------------



 



Taxes relating to the year of Closing or prior years arising out of a change in
the use of the Real Property or a change in ownership shall be assumed by
Purchaser effective as of Closing and paid by Purchaser when due and payable,
and PURCHASER SHALL INDEMNIFY SELLER FROM AND AGAINST ANY AND ALL SUCH TAXES,
which indemnification obligation shall survive the Closing.

     8.1.2. Utilities. Purchaser shall take all steps necessary to effectuate
the transfer of all utilities to its name as of the Closing Date, and where
necessary, post deposits with the utility companies. Seller shall ensure that
all utility meters are read as of the Closing Date. Seller shall be entitled to
recover any and all deposits held by any utility company as of the Closing Date.

     8.1.3. Tenant Receivables. Rents due from tenants under Leases and from
tenants or licensees under License Agreements and operating expenses and/or
taxes payable by tenants under Leases (collectively, “Tenant Receivables”) and
not collected by Seller as of Closing shall not be prorated between Seller and
Purchaser at Closing but shall be apportioned within sixty (60) days after
Closing on the basis of the period for which the same is payable and if, as and
when collected, as follows:

     (d) Tenant Receivables and other income received from tenants under Leases
and/or tenants or licensees under License Agreements after Closing shall be
applied in the following order of priority: (A) first, to payment of the current
Tenant Receivables then due for the month in which the Closing Date occurs,
which amount shall be apportioned between Purchaser and Seller as of the Closing
Date as set forth in Section 8.1 hereof (with Seller’s portion thereof to be
delivered to Seller); (B) second, to payment of Tenant Receivables first coming
due after Closing and applicable to the period of time after Closing, including,
without limitation, the Tenant Receivables described in Section 8.1.3(e) below
(collectively, “Unbilled Tenant Receivables”); (C) third, to Tenant Receivables
first coming due after Closing but applicable to the period of time before
Closing, which amount shall be delivered to Seller; and (D) thereafter, to
delinquent Tenant Receivables which were due and payable as of Closing but not
collected by Seller as of Closing (collectively, “Uncollected Delinquent Tenant
Receivables”), which amount shall be delivered to Seller. Notwithstanding the
foregoing, Seller shall have the right to pursue the collection of Uncollected
Delinquent Tenant Receivables for a period of one year after Closing without
prejudice to Seller’s rights or Purchaser’s obligations hereunder, provided,
however, Seller shall have no right to cause any such tenant or licensee to be
evicted or to exercise any other “landlord” remedy (as set forth in such
tenant’s Lease or licensee’s License Agreement) against such tenant other than
to sue for collection. Any sums received by Purchaser to which Seller is
entitled shall be held in trust for Seller on account of such past due rents
payable to Seller, and Purchaser shall remit to Seller any such sums received by
Purchaser to which Seller is entitled within ten (10) business days after
receipt thereof less reasonable, actual costs and expenses of collection,
including reasonable attorneys’ fees, court costs and disbursements, if any.
Seller expressly agrees that if Seller receives any amounts after the Closing
Date which are attributable, in whole or in part, to any period after the
Closing Date, Seller shall remit to Purchaser that portion of the monies so
received by Seller to which Purchaser is entitled within ten (10) business days
after receipt thereof. With respect to Unbilled Tenant Receivables, Purchaser
covenants and agrees to (A) bill the same when billable and (B) cooperate with
Seller to determine the correct amount of operating expenses and/or taxes due.
The provisions of this Section 8.1.3(d) shall survive the Closing.

     (e) Without limiting the generality of the requirements of Section
8.1.3(d)(B), if the final reconciliation or determination of operating expenses
and/or taxes

14



--------------------------------------------------------------------------------



 



due under the Leases shows that a net amount is owed by Seller to Purchaser,
said amount shall be paid by Seller to Purchaser within ten (10) business days
of such final determination under the Leases. If the final determination of
operating expenses and/or taxes due under the Leases shows that a net amount is
owed by Purchaser to Seller, Purchaser shall, within ten (10) business days of
such final determination, remit said amount to Seller. Purchaser agrees to
receive and hold any monies received on account of such past due expenses and/or
taxes in trust for Seller and to pay same promptly to Seller as aforesaid. The
provisions of this Section 8.1.3(e) shall survive the Closing.

     Section 8.2. Leasing Costs. Seller agrees to pay or discharge at or prior
to Closing all leasing commissions, costs for tenant improvements, lease buyout
costs, moving allowances, design allowances, legal fees and other costs,
expenses and allowances incurred in order to induce a tenant to enter into a
Lease or Lease renewal or extension or to induce a licensee to enter into a
License Agreement (collectively, “Leasing Costs”) that accrue prior to Closing
with respect to Leases and License Agreements in force as of or prior to the
Effective Date. Additionally, as of Closing, Purchaser shall assume Seller’s
obligations for (a) Leasing Costs that accrue after Closing with respect to
Leases and License Agreements in force as of or prior to the Effective Date, and
(b) Leasing Costs incurred with respect to Leases and Lease renewals and
extensions and License Agreements and License Agreement renewals and extensions
executed subsequent to the Effective Date.

     Section 8.3. Closing Costs. Closing costs shall be allocated between Seller
and Purchaser in accordance with Section 1.2.

     Section 8.4. Final Adjustment After Closing. If final bills are not
available or can not be issued prior to Closing for any item being prorated
under Section 8.1, then Purchaser and Seller agree to allocate such items on a
fair and equitable basis as soon as such bills are available, final adjustment
to be made as soon as reasonably possible after the Closing. Payments in
connection with the final adjustment shall be due within thirty (30) days of
written notice. All such rights and obligations shall survive the Closing.

     Section 8.5. Tenant Deposits. All tenant and licensee security deposits
collected and not applied by Seller (and interest thereon if required by law or
contract) shall be transferred or credited to Purchaser at Closing. As of the
Closing, Purchaser shall assume Seller’s obligations related to tenant and
licensee security deposits, but only to the extent they are credited or
transferred to Purchaser.

     Section 8.6. Commissions. Seller shall be responsible for the payment of a
brokerage commission in the aggregate amount of four percent (4%) of the
Purchase Price to Broker at Closing (but only in the event of a Closing in
strict accordance with this Agreement). Broker may share its commission with any
other licensed broker involved in this transaction, including, without
limitation, William Gaskin, but the payment of the commission by Seller to
Broker shall fully satisfy any obligations of Seller to pay a commission
hereunder. Under no circumstances shall Seller owe a commission or other
compensation directly to any other broker, agent or person. Any cooperating
broker shall not be an affiliate, subsidiary or related in any way to Purchaser.
Other than as stated above in this Section 8.6, SELLER AND PURCHASER EACH
REPRESENT AND WARRANT TO THE OTHER THAT NO REAL ESTATE BROKERAGE COMMISSION IS
PAYABLE TO ANY PERSON OR ENTITY IN CONNECTION WITH THE TRANSACTION CONTEMPLATED
HEREBY, AND EACH AGREES TO AND DOES HEREBY INDEMNIFY AND HOLD THE OTHER HARMLESS
AGAINST THE PAYMENT OF ANY COMMISSION TO ANY OTHER PERSON OR ENTITY CLAIMING BY,
THROUGH OR UNDER SELLER OR PURCHASER, AS APPLICABLE. This indemnification shall
extend to any and all claims, liabilities, costs and expenses (including
reasonable attorneys’ fees and litigation costs) arising as a result of such
claims and shall survive the Closing.

15



--------------------------------------------------------------------------------



 



ARTICLE 9
REPRESENTATIONS AND WARRANTIES

     Section 9.1. Seller’s Representations and Warranties. Seller represents and
warrants to Purchaser that:

     9.1.1. Organization and Authority. Seller has been duly created, is validly
existing, and is in good standing in the State of Texas. Seller has the full
right and authority and has obtained any and all consents required to enter into
this Agreement and to consummate or cause to be consummated the transactions
contemplated hereby. This Agreement has been, and all of the documents to be
delivered by Seller at the Closing will be, authorized and executed and
constitute, or will constitute, as appropriate, the valid and binding obligation
of Seller, enforceable in accordance with their terms.

     9.1.2. Conflicts and Pending Actions. There is no agreement to which Seller
is a party or, to Seller’s knowledge, that is binding on Seller which is in
conflict with this Agreement or would prevent Seller from performing Seller’s
obligations under this Agreement. To Seller’s knowledge, there is no action or
proceeding pending or threatened against Seller or relating to the Property,
which challenges or impairs Seller’s ability to execute or perform its
obligations under this Agreement.

     9.1.3. Tenant Leases. As of the Effective Date, Exhibit F lists all tenants
of the Property. To Seller’s knowledge, the Leases, the Lease Files and/or the
Property Documents collectively contain all material written agreements between
Seller and the tenant with respect to the occupancy of such tenant under the
applicable Lease that would be binding upon Purchaser after closing. Except to
the extent disclosed to Purchaser as a part of the Property Documents,
(a) Seller has not received any written notice of any material default on the
part of Seller as landlord under any of the Leases (to the extent such Leases
survive the Closing) that remains uncured as of the date this representation is
made, and (b) Seller has not delivered any written notice to a tenant under any
of the Leases (to the extent such Leases survive the Closing) of a material
default on the part of such tenant that remains uncured as of the date this
representation is made.

     9.1.4. Service Contracts and License Agreements. To Seller’s knowledge, the
list of Service Contracts and License Agreements to be delivered to Purchaser
pursuant to this Agreement will be correct and complete as of the date of its
delivery. Except to the extent disclosed to Purchaser as a part of the Property
Documents, Seller has not received any written notice of any material default on
the part of Seller under any of the Service Contracts or License Agreements that
remains uncured as of the date this representation is made.

     9.1.5. Notices from Governmental Authorities. To Seller’s knowledge, Seller
has not received from any governmental authority written notice of any material
violation of any laws applicable (or alleged to be applicable) to the Real
Property, or any part thereof, that has not been corrected, except as may be
reflected by the Property Documents or otherwise disclosed in writing to
Purchaser.

     Section 9.2. Purchaser’s Representations and Warranties. Purchaser
represents and warrants to Seller that:

     9.2.1. Organization and Authority. Purchaser has been duly organized and is
validly existing as a corporation in good standing in the State of Texas.
Purchaser has the full right and authority and has obtained any and all consents
required to enter into this Agreement and to consummate or cause to be
consummated the transactions contemplated hereby. This Agreement

16



--------------------------------------------------------------------------------



 



has been, and all of the documents to be delivered by Purchaser at the Closing
will be, authorized and properly executed and constitute, or will constitute, as
appropriate, the valid and binding obligation of Purchaser, enforceable in
accordance with their terms.

     9.2.2. Conflicts and Pending Action. There is no agreement to which
Purchaser is a party or to Purchaser’s knowledge binding on Purchaser which is
in conflict with this Agreement. There is no action or proceeding pending or, to
Purchaser’s knowledge, threatened against Purchaser which challenges or impairs
Purchaser’s ability to execute or perform its obligations under this Agreement.

     9.2.3. ERISA. Purchaser is not an employee benefit plan (a “Plan”) subject
to the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), or
Section 4975 of the Internal Revenue Code of 1986, as amended (the “Code”),
assets of a Plan are not being used to acquire the Property, Purchaser is not a
“patty in interest” (as that term is defined in Section 3(14) of ERISA) with
respect to any Plan that is an investor in Seller, and Purchaser’s acquisition
of the Property will not constitute or result in a prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code.

     9.2.4. Prohibited Persons and Transactions. Neither Purchaser nor any of
its affiliates, nor any of their respective partners, members, shareholders or
other equity owners, and none of their respective employees, officers,
directors, representatives or agents is, nor will they become, a person or
entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.

     Section 9.3. Survival of Representations and Warranties. The
representations and warranties set forth in this Article 9 are made as of the
Effective Date and are remade as of the Closing Date and shall not be deemed to
be merged into or waived by the instruments of Closing, but shall survive the
Closing for a period of six months (the “Survival Period”). Terms such as “to
Seller’s knowledge,” “to the best of Seller’s knowledge” or like phrases mean
the actual present and conscious awareness or knowledge of Thomas B. Martin
(“Seller’s Representatives”), without any duty of inquiry or investigation;
provided that so qualifying Seller’s knowledge shall in no event give rise to
any personal liability on the part of Seller’s Representatives, or any of them,
or any other officer or employee of Seller, on account of any breach of any
representation or warranty made by Seller herein. Said terms do not include
constructive knowledge, imputed knowledge, or knowledge Seller or such persons
do not have but could have obtained through further investigation or inquiry. No
broker, agent, or party other than Seller is authorized to make any
representation or warranty for or on behalf of Seller. Each party shall have the
right to bring an action against the other on the breach of a representation or
warranty hereunder, but only on the following conditions: (a) the party bringing
the action for breach first learns of the breach after Closing and gives written
notice of such breach to the other party before the end of the Survival Period
and files such action on or before the first day following the second
anniversary of the Closing Date, and (b) neither party shall have the right to
bring a cause of action for a breach of a representation or warranty unless the
damage to such party on account of such breach (individually or when combined
with damages from other breaches) equals or exceeds $10,000.00. Neither party
shall have any liability after Closing for the breach of a representation or
warranty hereunder of which the other party hereto had actual current knowledge
as of Closing. Notwithstanding any other provision of this Agreement, any
agreement contemplated by this Agreement, or any rights which Purchaser might
otherwise have at law, equity, or by statute, whether based on contract or some
other claim, Purchaser agrees that any liability of

17



--------------------------------------------------------------------------------



 



Seller to Purchaser will be limited to $50,000.00. The provisions of this
Section 9.3 shall survive the Closing. Any breach of a representation or
warranty that occurs prior to Closing shall be governed by Article 10.

ARTICLE 10
DEFAULT AND REMEDIES

     Section 10.1. Seller’s Remedies. If Purchaser fails to consummate the
purchase of the Property pursuant to this Agreement or otherwise defaults on its
obligations hereunder at or prior to Closing for any reason except failure by
Seller to perform hereunder, or if prior to Closing any one or more of
Purchaser’s representations or warranties are breached in any material respect,
and such default or breach is not cured by the earlier of the third (3rd)
business day after written notice thereof from Seller or the Closing Date
(except no notice or cure period shall apply if Purchaser fails to consummate
the purchase of the Property hereunder), Seller shall be entitled, as its sole
remedy (except as provided in Section 4.10, Section 8.6, Section 10.3 and
Section 10.4 hereof), to terminate this Agreement and recover the Earnest Money
as liquidated damages and not as penalty, in full satisfaction of claims against
Purchaser hereunder. Seller and Purchaser agree that Seller’s damages resulting
from Purchaser’s default are difficult, if not impossible, to determine and the
Earnest Money is a fair estimate of those damages which has been agreed to in an
effort to cause the amount of such damages to be certain. Notwithstanding
anything in this Section 10.1 or in Exhibit G to the contrary, in the event of
Purchaser’s default or a termination of this Agreement, Seller shall have all
remedies available at law or in equity in the event Purchaser or any party
related to or affiliated with Purchaser is asserting any claims or right to the
Property that would otherwise delay or prevent Seller from having clear,
indefeasible and marketable title to the Property, and in said event Seller
shall not be required to submit such matter to arbitration as contemplated by
Exhibit G. In all other events Seller’s remedies shall be limited to those
described in this Section 10.1 and Section 4.10, Section 8.6, Section 10.3 and
Section 10.4 hereof. If Closing is consummated, Seller shall have all remedies
available at law or in equity in the event Purchaser fails to perform any
obligation of Purchaser under this Agreement. IN NO EVENT SHALL PURCHASER’S
DIRECT OR INDIRECT PARTNERS, SHAREHOLDERS, OWNERS OR AFFILIATES, ANY OFFICER,
DIRECTOR, EMPLOYEE OR AGENT OF THE FOREGOING, OR ANY AFFILIATE OR CONTROLLING
PERSON THEREOF HAVE, SOLELY BY VIRTUE OF THEIR STATUS AS SUCH, ANY LIABILITY FOR
ANY CLAIM, CAUSE OF ACTION OR OTHER LIABILITY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE PROPERTY, WHETHER BASED ON CONTRACT, COMMON LAW, STATUTE,
EQUITY OR OTHERWISE. The foregoing shall not limit the liability of any such
party that enters onto the Property on behalf of Purchaser or takes any action
on behalf of Purchaser hereunder.

     Section 10.2. Purchaser’s Remedies. If Seller fails to consummate the sale
of the Property pursuant to this Agreement or otherwise defaults on its
obligations hereunder at or prior to Closing for any reason except failure by
Purchaser to perform hereunder, or if prior to Closing any one or more of
Seller’s representations or warranties are breached in any material respect, and
such default or breach is not cured by the earlier of the third (3rd) business
day after written notice thereof from Purchaser or the Closing Date (Purchaser
hereby agreeing to give such written notice to Seller within one (1) business
day after Purchaser first learns of any such default or breach by Seller, except
no notice or cure period shall apply if Seller fails to consummate the sale of
the Property hereunder), Purchaser shall elect, as its sole remedy, either to
(a) terminate this Agreement by giving Seller timely written notice of such
election prior to or at Closing and recover the Earnest Money, (b) enforce
specific performance to consummate the sale of the Property hereunder, or
(c) waive said failure or breach and proceed to Closing without any reduction in
the Purchase Price. Notwithstanding anything herein to the contrary, Purchaser
shall be deemed to have elected to terminate this Agreement if Purchaser fails
to deliver to Seller written notice of its intent to file a claim or assert a
cause of action for specific performance against Seller on or before

18



--------------------------------------------------------------------------------



 



thirty (30) days following the scheduled Closing Date or, having given such
notice, fails to file a lawsuit asserting such claim or cause of action in the
county in which the Property is located within four months following the
scheduled Closing Date. Purchaser’s remedies shall be limited to those described
in this Section 10.2 and Section 10.3 and Section 10.4 hereof IN NO EVENT SHALL
SELLER’S DIRECT OR INDIRECT PARTNERS, SHAREHOLDERS, OWNERS OR AFFILIATES, ANY
OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF THE FOREGOING, OR ANY AFFILIATE OR
CONTROLLING PERSON THEREOF HAVE ANY LIABILITY FOR ANY CLAIM, CAUSE OF ACTION OR
OTHER LIABILITY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE PROPERTY,
WHETHER BASED ON CONTRACT, COMMON LAW, STATUTE, EQUITY OR OTHERWISE.

     Section 10.3. Attorneys’ Fees. In the event either party hereto employs an
attorney in connection with claims asserted by one party against the other
arising from a breach of this Agreement, upon final decision in arbitration (or
upon final adjudication of a suit to enforce a final award in arbitration) the
non-prevailing party shall pay the prevailing party all necessary and reasonable
fees and expenses, including attorneys’ fees, incurred in connection with such
claims.

     Section 10.4. Other Expenses. If this Agreement is terminated due to the
default of a party, then the defaulting party shall pay any fees or charges due
to Escrow Agent for holding the Earnest Money as well as any escrow cancellation
fees or charges and any fees or charges due to the Title Company for preparation
and/or cancellation of the Title Commitment.

ARTICLE 11
DISCLAIMERS, RELEASE AND INDEMNITY

     Section 11.1. Disclaimers By Seller. Except as expressly set forth in this
Agreement or in any document executed by Seller and delivered to Purchaser at
Closing, it is understood and agreed that Seller and Seller’s agents or
employees have not made, and they specifically disclaim, any warranties,
representations or guaranties of any kind or character, express or implied, with
respect to the Property, including, but not limited to, warranties,
representations or guaranties as to (a) matters of title (other than Seller’s
special warranty of title to be contained in the Deed), (b) environmental
matters relating to the Property or any portion thereof, including, without
limitation, the presence of Hazardous Materials in, on, under or in the vicinity
of the Property, (c) geological conditions, including, without limitation,
subsidence, subsurface conditions, water table, underground water reservoirs,
limitations regarding the withdrawal of water, and geologic faults and the
resulting damage of past and/or future faulting, (d) whether, and to the extent
to which the Property or any portion thereof is affected by any stream (surface
or underground), body of water, wetlands, flood prone area, flood plain,
floodway or special flood hazard, (e) drainage, (f) soil conditions, including
the existence of instability, past soil repairs, soil additions or conditions of
soil fill, or susceptibility to landslides, or the sufficiency of any
undershoring, (g) the presence of endangered species or any environmentally
sensitive or protected areas, (h) zoning or building entitlements to which the
Property or any portion thereof may be subject, (i) the availability of any
utilities to the Property or any portion thereof including, without limitation,
water, sewage, gas and electric, 0) usages of adjoining property, (k) access to
the Property or any portion thereof, (1) the value, compliance with the plans
and specifications, size, location, age, use, design, quality, description,
suitability, structural integrity, operation, or physical or financial condition
of the Property or any portion thereof, or any income, expenses, charges, liens,
encumbrances, rights or claims on or affecting or pertaining to the Property or
any part thereof, (m) the condition or use of the Property or compliance of the
Property with any or all past, present or future federal, state or local
ordinances, rules, regulations or laws, building, fire or zoning ordinances,
codes or other similar laws, (n) the existence or non-existence of underground
storage tanks, surface impoundments, or landfills, (o) any other matter
affecting the stability and integrity of the Property, (p) the potential for
further development of the Property, (q) the merchantability of the Property or
fitness of the Property for any particular purpose, (r) the truth, accuracy

19



--------------------------------------------------------------------------------



 



or completeness of the Property Documents, (s) tax consequences, or (t) any
other matter or thing with respect to the Property.

     Section 11.2. Sale “As Is, Where Is”. Purchaser acknowledges and agrees
that upon Closing, Seller shall sell and convey to Purchaser and Purchaser shall
accept the Property “AS IS, WHERE IS, WITH ALL FAULTS,” except to the extent
expressly provided otherwise in this Agreement and any document executed by
Seller and delivered to Purchaser at Closing. Except as expressly set forth in
this Agreement, Purchaser has not relied and will not rely on, and Seller has
not made and is not liable for or bound by, any express or implied warranties,
guarantees, statements, representations or information pertaining to the
Property or relating thereto (including specifically, without limitation,
Property information packages distributed with respect to the Property) made or
furnished by Seller, or any property manager, real estate broker, agent or third
party representing or purporting to represent Seller, to whomever made or given,
directly or indirectly, orally or in writing. Purchaser represents that it is a
knowledgeable, experienced and sophisticated purchaser of real estate and that,
except as expressly set forth in this Agreement, it is relying solely on its own
expertise and that of Purchaser’s consultants in purchasing the Property and
shall make an independent verification of the accuracy of any documents and
information provided by Seller. Purchaser will conduct such inspections and
investigations of the Property as Purchaser deems necessary, including, but not
limited to, the physical and environmental conditions thereof, and shall rely
upon same- Purchaser acknowledges that Seller has afforded Purchaser a full
opportunity to conduct such investigations of the Property as Purchaser deemed
necessary to satisfy itself as to the condition of the Property and the
existence or non-existence or curative action to be taken with respect to any
Hazardous Materials on or discharged from the Property, and will rely solely
upon same and not upon any information provided by or on behalf of Seller or its
agents or employees with respect thereto, other than such representations,
warranties and covenants of Seller as are expressly set forth in this Agreement.
Upon Closing, Purchaser shall assume the risk that adverse matters, including,
but not limited to, adverse physical or construction defects or adverse
environmental, health or safety conditions, may not have been revealed by
Purchaser’s inspections and investigations. Purchaser hereby represents and
warrants to Seller that: (a) Purchaser is represented by legal counsel in
connection with the transaction contemplated by this Agreement; and
(b) Purchaser is purchasing the Property for business, commercial, investment or
other similar purpose and not for use as Purchaser’s residence. Purchaser waives
any and all rights or remedies it may have or be entitled to, deriving from
disparity in size or from any significant disparate bargaining position in
relation to Seller.

     Section 11.3. Seller Released from Liability. Purchaser acknowledges that
it has had the opportunity to inspect the Property following the Effective Date
and prior to Closing, and during such period, observe its physical
characteristics and existing conditions and the opportunity to conduct such
investigation and study on and of the Property and adjacent areas as Purchaser
deems necessary, and Purchaser hereby FOREVER RELEASES AND DISCHARGES Seller
from all responsibility and liability, including without limitation, liabilities
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980 (42 U.S.C. Sections 9601 et seq.), as amended (“CERCLA”), regarding the
condition, valuation or utility of the Property, or its suitability for any
purpose whatsoever (including, but not limited to, with respect to the presence
in the soil, air, structures and surface and subsurface waters, of Hazardous
Materials or other materials or substances that have been or may in the future
be determined to be toxic, hazardous, undesirable or subject to regulation and
that may need to he specially treated, handled and/or removed from the Property
under current or future federal, state and local laws, regulations or
guidelines, and any structural and geologic conditions, subsurface soil and
water conditions and solid and hazardous waste and Hazardous Materials on,
under, adjacent to or otherwise affecting the Property). Purchaser further
hereby WAIVES (and by Closing this transaction will be deemed to have WANED) any
and all objections and complaints (including, but not limited to, federal, state
and local statutory and common law based actions, and any private right of
action under any federal, state or local laws, regulations or guidelines to
which the Property is or may be subject, including, but not

20



--------------------------------------------------------------------------------



 



limited to, CERCLA) concerning the physical characteristics and any existing
conditions of the Property. Purchaser further hereby assumes the risk of changes
in applicable laws and regulations relating to past, present and future
environmental conditions on the Property and the risk that adverse physical
characteristics and conditions, including, without limitation, the presence of
Hazardous Materials or other contaminants, may not have been revealed by its
investigation.

     Section 11.4. “Hazardous Materials” Defined. For purposes hereof,
“Hazardous Materials” means “Hazardous Material,” “Hazardous Substance,”
“Pollutant or Contaminant,” and “Petroleum” and “Natural Gas Liquids,” as those
terms are defined or used in Section 101 of CERCLA, and any other substances
regulated because of their effect or potential effect on public health and the
environment, including, without limitation, PCBs, lead paint, asbestos, urea
formaldehyde, radioactive materials, putrescible materials, and infectious
materials.

     Section 11.5. Indemnity. PURCHASER AGREES TO INDEMNIFY, DEFEND AND HOLD
SELLER HARMLESS OF AND FROM ANY AND ALL LIABILITIES, CLAIMS, DEMANDS, AND
EXPENSES OF ANY KIND OR NATURE WHICH ARISE OR ACCRUE AFTER CLOSING AND WHICH ARE
IN ANY WAY RELATED TO THE OWNERSHIP, MAINTENANCE, OR OPERATION OF THE PROPERTY
BY PURCHASER AND ITS SUCCESSORS AND ASSIGNS, INCLUDING, WITHOUT LIMITATION, IN
CONNECTION WITH HAZARDOUS MATERIALS.

     Section 11.6. Survival. The terms and conditions of this Article 11, shall
expressly survive the Closing, not merge with the provisions of any Closing
documents and shall be incorporated into the Deed.

     Purchaser acknowledges and agrees that the disclaimers and other agreements
set forth herein are an integral part of this Agreement and that Seller would
not have agreed to sell the Property to Purchaser for the Purchase Price without
the disclaimers and other agreements set forth above.

ARTICLE 12
MISCELLANEOUS

     Section 12.1. Parties Bound; Assignment. This Agreement, and the terms,
covenants, and conditions herein contained, shall inure to the benefit of and be
binding upon the heirs, personal representatives, successors, and assigns of
each of the parties hereto. Purchaser may assign its rights under this Agreement
upon the following conditions: (a) the assignee of Purchaser must be an entity
in which Clark Wilson has an ownership or management interest or is affiliated
with, (b) all of the Earnest Money must have been delivered in accordance
herewith, (c) the assignee of Purchaser shall assume all obligations of
Purchaser hereunder, but Purchaser shall remain primarily liable for the
performance of Purchaser’s obligations, (d) a copy of the fully executed written
assignment and assumption agreement shall be delivered to Seller at least ten
(10) days prior to Closing, and (e) the requirements in Section 12.17 are
satisfied.

     Section 12.2. Headings. The article, section, subsection, paragraph and/or
other headings of this Agreement are for convenience only and in no way limit or
enlarge the scope or meaning of the language hereof.

     Section 12.3. Invalidity and Waiver. If any portion of this Agreement is
held invalid or inoperative, then so far as is reasonable and possible the
remainder of this Agreement shall be deemed valid and operative, and, to the
greatest extent legally possible, effect shall be given to the intent manifested
by the portion held invalid or inoperative. The failure by either party to
enforce against the other any term or provision of this Agreement shall not be
deemed to be a waiver of such party’s right to enforce against the other party
the same or any other such term or provision in the future.

21



--------------------------------------------------------------------------------



 



     Section 12.4. Governing Law. This Agreement shall, in all respects, be
governed, construed, applied, and enforced in accordance with the law of the
State of Texas, without resort to conflicts of law principles.

     Section 12.5. Survival. The provisions of this Agreement that contemplate
performance after the Closing and the obligations of the parties not fully
performed at the Closing (other than any unfulfilled closing conditions which
have been waived or deemed waived by the other party) shall survive the Closing
and shall not be deemed to be merged into or waived by the instruments of
Closing.

     Section 12.6. Entirety and Amendments. This Agreement embodies the entire
agreement between the parties and supersedes all prior agreements and
understandings relating to the Property. This Agreement may be amended or
supplemented only by an instrument in writing executed by the party against whom
enforcement is sought. All Exhibits attached hereto are incorporated herein by
this reference for all purposes.

     Section 12.7. Time. Time is of the essence in the performance of this
Agreement.

     Section 12.8. Confidentiality. Purchaser shall make no public announcement
or disclosure of any information related to this Agreement to outside brokers or
third parties, before or after the Closing, without the prior written specific
consent of Seller; provided, however, that Purchaser may, subject to the
provisions of Section 4.7, make disclosure of this Agreement to its Permitted
Outside Parties as necessary to perform its obligations hereunder and as may be
required under laws or regulations applicable to Purchaser. Notwithstanding the
foregoing, after Closing, Purchaser shall have the right to issue a press
release announcing the acquisition of the Property and the resulting ownership
and control of the Property without Seller’s prior approval provided that such
press release does not identify Seller and does not disclose the economic terms
hereof.

     Section 12.9. No Electronic Transactions. The parties hereby acknowledge
and agree this Agreement shall not be executed, entered into, altered, amended
or modified by electronic means. Without limiting the generality of the
foregoing, the parties hereby agree the transactions contemplated by this
Agreement shall not be conducted by electronic means, except as specifically set
forth in the “Notices” section of this Agreement.

     Section 12.10. Notices. All notices required or permitted hereunder shall
be in writing and shall be served on the parties at the addresses set forth in
Section 1.3. Any such notices shall, unless otherwise provided herein, be given
or served (a) by depositing the same in the United States mail, postage paid,
certified and addressed to the party to be notified, with return receipt
requested, (b) by overnight delivery using a nationally recognized overnight
courier, (c) by personal delivery, (d) by facsimile transmission during normal
business hours with a confirmation copy delivered by another method permitted
under this Section 12.10, or (e) by electronic mail addressed to the electronic
mail address set forth in Section 1.3 for the party to be notified with a
confirmation copy delivered by another method permitted under this
Section 12.10. Notice given in accordance herewith for all permitted forms of
notice other than by electronic mail, shall be effective upon the earlier to
occur of actual delivery to the address of the addressee or refusal of receipt
by the addressee. Notice given by electronic mail in accordance herewith shall
be effective upon the entrance of such electronic mail into the information
processing system designated by the recipient’s electronic mail address. Except
for facsimile and electronic mail notices as described above, no notice
hereunder shall be effective if sent or delivered by electronic means. In no
event shall this Agreement be altered, amended or modified by electronic mail or
electronic record. A party’s address may be changed by written notice to the
other party; provided, however, that no notice of a change of address shall be
effective until actual receipt of such notice. Copies of notices are for
informational purposes only, and a failure to give or receive copies of any
notice shall not be deemed a

22



--------------------------------------------------------------------------------



 



failure to give notice. Notices given by counsel to the Purchaser shall be
deemed given by Purchaser and notices given by counsel to the Seller shall be
deemed given by Seller.

     Section 12.11. Construction. The parties acknowledge that the parties and
their counsel have reviewed and revised this Agreement and agree that the normal
rule of construction - to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement or any exhibits or amendments hereto.

     Section 12.12. Calculation of Time Periods. Unless otherwise specified, in
computing any period of time described herein, the day of the act or event after
which the designated period of time begins to run is not to be included and the
last day of the period so computed is to be included, unless such last day is a
Saturday, Sunday or legal holiday for national banks in the location where the
Property is located, in which event the period shall run until the end of the
next day which is neither a Saturday, Sunday, or legal holiday. The last day of
any period of time described herein shall be deemed to end at 5:00 p.m. local
time in Austin, Texas.

     Section 12.13. Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, and
all of such counterparts shall constitute one Agreement. To facilitate execution
of this Agreement, the parties may execute and exchange by telephone facsimile
counterparts of the signature pages.

     Section 12.14. No Recordation. Without the prior written consent of Seller,
there shall be no recordation of either this Agreement or any memorandum hereof,
or any affidavit pertaining hereto, and any such recordation of this Agreement
or memorandum or affidavit by Purchaser without the prior written consent of
Seller shall constitute a default hereunder by Purchaser, whereupon Seller shall
have the remedies set forth in Section 10.1, hereof. In addition to any such
remedies, Purchaser shall be obligated to execute an instrument in recordable
form releasing this Agreement or memorandum or affidavit, and Purchaser’s
obligations pursuant to this Section 12.14 shall survive any termination of this
Agreement as a surviving obligation.

     Section 12.15. Further Assurances. In addition to the acts and deeds
recited herein and contemplated to be performed, executed and/or delivered by
either party at Closing, each party agrees to perform, execute and deliver, but
without any obligation to incur any additional liability or expense, on or after
the Closing any further deliveries and assurances as may be reasonably necessary
to consummate the transactions contemplated hereby or to further perfect the
conveyance, transfer and assignment of the Property to Purchaser.

     Section 12.16. Discharge of Obligations. The acceptance of the Deed by
Purchaser shall be deemed to be a full performance and discharge of every
representation and warranty made by Seller herein and every agreement and
obligation on the part of Seller to be performed pursuant to the provisions of
this Agreement, except those which are herein specifically stated to survive
Closing.

     Section 12.17. ERISA. Under no circumstances shall Purchaser have the right
to assign this Agreement to any person or entity owned or controlled by an
employee benefit plan if Seller’s sale of the Property to such person or entity
would, in the reasonable opinion of Seller’s ERISA advisors or consultants,
create or otherwise cause a “prohibited transaction” under ERISA. In the event
Purchaser assigns this Agreement or transfers any ownership interest in
Purchaser, and such assignment or transfer would make the consummation of the
transaction hereunder a “prohibited transaction” under ERISA and necessitate the
termination of this Agreement then, notwithstanding any contrary provision which
may be contained herein, Seller shall have the right to terminate this
Agreement.

23



--------------------------------------------------------------------------------



 



     Section 12.18. No Third Party Beneficiary. The provisions of this Agreement
and of the documents to be executed and delivered at Closing are and will be for
the benefit of Seller and Purchaser only and are not for the benefit of any
third party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing, except that a tenant of the Property may enforce Purchaser’s indemnity
obligation under Section 4.10 hereof.

     Section 12.19. Reporting Person. Purchaser and Seller hereby designate the
Title Company as the “reporting person” pursuant to the provisions of Section
6045(e) of the Internal Revenue Code of 1986, as amended.

     Section 12.20. Mandatory Arbitration. The parties have agreed to submit
disputes to mandatory arbitration in accordance with the provisions of Exhibit G
attached hereto and made a part hereof for all purposes. Each of Seller and
Purchaser waives the right to commence an action in connection with this
Agreement in any court and expressly agrees to be bound by the decision of the
arbitrator determined in Exhibit G attached hereto. The waiver of this
Section 12.20 will not prevent Seller or Purchaser from commencing an action in
any court for the sole purposes of enforcing the obligation of the other party
to submit to binding arbitration or the enforcement of an award granted by
arbitration herein or as expressly permitted by Section 10.1 hereof.

[SIGNATURE PAGES AND EXHIBITS TO FOLLOW]

24



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO AGREEMENT OF
PURCHASE AND SALE
BY AND BETWEEN
CATALYST DEVELOPMENT II, L.P.
AND
CNW2, INC.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year written below.

          SELLER:     CATALYST DEVELOPMENT II, L.P., a Texas limited partnership
By: TBMartin Corp., General Partner       Date executed by Seller   By: /s/
Trish Kunz       April 6, 2005        Trish Kunz, Vice President          
PURCHASER:     CNW2, INC., a Nevada corporation       Date executed by Seller  
By: /s/ Clark N. Wilson       April ___, 2005   Name: Clark N. Wilson          
Title: President      

25



--------------------------------------------------------------------------------



 



JOINDER BY ESCROW AGENT

     Escrow Agent has executed this Agreement in order to confirm that Escrow
Agent has received and shall hold the Earnest Money required to be deposited
under this Agreement and the interest earned thereto, in escrow, and shall
disburse the Earnest Money, and the interest earned thereon, pursuant to the
provisions of this Agreement.

     

  INDEPENDENCE TITLE
 
   
Date executed by Escrow Agent
  By: /s/ Gary M. Heavilin

   
April ___, 2005
  Name: Gary M. Heavilin

   

  Title: Escrow Officer

   

26



--------------------------------------------------------------------------------



 



LIST OF EXHIBITS

Exhibit A     —     Legal Description of Real Property

Exhibit B     —     Special Warranty Deed

Exhibit C     —     Bill of Sale, Assignment and Assumption of Leases and
Contracts

Exhibit D     —     FIRPTA Certificate

Exhibit E     —     Notice to Tenants

Exhibit F     —     List of Tenants

Exhibit G     —     Mandatory Arbitration

27



--------------------------------------------------------------------------------



 



EXHIBIT A
LEGAL DESCRIPTION

Lot 1, Block A, Laloma at Rob Roy, a subdivision in Travis County, Texas,
according to the map or plat of record in Volume 93, Page 380, Plat Records of
Travis County, Texas, and locally known as 8121 Bee Cave Road, Austin, Travis
County, Texas 78746

 



--------------------------------------------------------------------------------



 



EXHIBIT B

SPECIAL WARRANTY DEED

         
THE STATE OF TEXAS
  §    

  §   KNOW ALL BY THESE PRESENTS:
COUNTY OF TRAVIS
  §    

     Catalyst Development II, L.P., a Texas limited partnership (“Grantor”), for
and in consideration of the sum of $10.00 and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, has
GRANTED, BARGAINED, SOLD, and CONVEYED and by these presents does GRANT,
BARGAIN, SELL, and CONVEY unto CNW2, Inc., a Texas corporation (“Grantee”) the
tract or parcel of land in Travis County, Texas, described in Exhibit A,
together with all rights, titles, and interests appurtenant thereto including,
without limitation, Grantor’s interest, if any, in any and all adjacent streets,
alleys, rights of way and any adjacent strips and gores (such land and interests
are hereinafter collectively referred to as the “Property”).

     This Special Warranty Deed and the conveyance hereinabove set forth is
executed by Grantor and accepted by Grantee subject to all easements,
restrictions, reservations and covenants now of record and further subject to
all matters that a current, accurate survey of the Property would show, together
with the matters described in Exhibit B attached hereto and incorporated herein
by this reference, to the extent the same are validly existing and applicable to
the Property (hereinafter referred to collectively as the “Permitted
Exceptions”).

     Grantee acknowledges that Grantee has independently and personally
inspected the Property. The Property is hereby conveyed to and accepted by
Grantee in its present condition, “AS IS, WITH ALL FAULTS, AND WITHOUT ANY
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED.” Notwithstanding anything contained
herein to the contrary, it is understood and agreed that Grantor and Grantor’s
agents or employees have never made and are not now making, and they
specifically disclaim, any warranties, representations or guaranties of any kind
or character, express or implied, oral or written, with respect to the Property,
including, but not limited to, warranties, representations or guaranties as to
(a) matters of title (other than Grantor’s warranty of title set forth herein),
(b) environmental matters relating to the Property or any portion thereof,
including, without limitation, the presence of Hazardous Materials (as defined
in the purchase and sale agreement, the “Sale Agreement” between Grantor and
Grantee) in, on, under or in the vicinity of the Property, (c) geological
conditions, including, without limitation, subsidence, subsurface conditions,
water table, underground water reservoirs, limitations regarding the withdrawal
of water, and geologic faults and the resulting damage of past and/or future
faulting, (d) whether, and to the extent to which the Property or any portion
thereof is affected by any stream (surface or underground), body of water,
wetlands, flood prone area, flood plain, floodway or special flood hazard,
(e) drainage, (f) soil conditions, including the existence of instability, past
soil repairs, soil additions or conditions of soil fill, or susceptibility to
landslides, or the sufficiency of any undershoring, (g) the presence of
endangered species or any environmentally sensitive or protected areas,
(h) zoning or building entitlements to which the Property or any portion thereof
may be subject, (i) the availability of any utilities to the Property or any
portion thereof including, without limitation, water, sewage, gas and electric,
(j) usages of adjoining property, (k) access to the Property or any portion
thereof, (1) the value, compliance with the plans and specifications, size,
location, age, use, design, quality, description, suitability, structural
integrity, operation, title to, or physical or financial condition of the
Property or any portion thereof, or any income, expenses, charges, liens,
encumbrances, rights or claims on or affecting or pertaining to the Property or
any part thereof, (m) the condition or use of the Property or compliance of the
Property with any or all federal, state or local ordinances, rules, regulations
or laws, building, fire or zoning ordinances, codes or other similar laws, (n)
the existence or non-existence

 



--------------------------------------------------------------------------------



 



of underground storage tanks, surface impoundments, or landfills, (o) any other
matter affecting the stability and integrity of the Property, (p) the potential
for further development of the Property, (q) the merchantability of the Property
or fitness of the Property for any particular purpose, (r) the truth, accuracy
or completeness of the Property Documents, (s) tax consequences, or (t) any
other matter or thing with respect to the Property. EXCEPT AS EXPRESSLY SET
FORTH HEREIN OR IN THE SALE AGREEMENT, GRANTOR MAKES NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND TO GRANTEE, INCLUDING, WITHOUT LIMITATION, THE PHYSICAL
CONDITION OF THE PROPERTY, OR THEIR SUITABILITY FOR ANY PARTICULAR PURPOSE OR OF
MERCHANTABILITY. GRANTEE IS RELYING ON ITS INVESTIGATIONS OF THE PROPERTY IN
DETERMINING WHETHER TO ACQUIRE IT. THE PROVISIONS OF THIS PARAGRAPH ARE A
MATERIAL PART OF THE CONSIDERATION FOR GRANTOR EXECUTING THIS SPECIAL WARRANTY
DEED, AND SHALL SURVIVE CLOSING.

     TO HAVE AND TO HOLD the Property, together with all and singular the rights
and appurtenances thereunto in anywise belonging, unto Grantee, its successors
and assigns forever, and Grantor does hereby bind itself, its successors and
assigns, to WARRANT AND FOREVER DEFEND all and singular the title to the
Property unto the said Grantee, its successors and assigns against every person
whomsoever lawfully claiming or to claim the same or any part thereof by,
through, or under Grantor but not otherwise, subject to the Permitted
Exceptions.

     Grantee’s address is: 2207 Lake Austin Blvd., Austin, Texas 78703.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 



--------------------------------------------------------------------------------



 



     EXECUTED as of _________, 2005.

            CATALYST DEVELOPMENT II, L.P., a Texas
limited partnership
      By:   TBMartin Corp., General Partner                               By:  
        Trish Kunz, Vice President             

          THE STATE OF TEXAS     §       § COUNTY OF TRAVIS     §

     This instrument was acknowledged before me on _________, 2005, by Trish
Kunz, known to me by her Texas drivers license, Vice President of TBMartin
Corp., a Texas corporation and General Partner of Catalyst Development II, L.P.,
a Texas limited partnership, on behalf of said entities.



         
 
   
Notary Public, State of Texas

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Lot 1, Block A, Laloma at Rob Roy, a subdivision in Travis County, Texas,
according to the map or plat of record in Volume 93, Page 380, Plat Records of
Travis County, Texas

 



--------------------------------------------------------------------------------



 



EXHIBIT B

[Permitted Exceptions]

 



--------------------------------------------------------------------------------



 



EXHIBIT C

BILL OF SALE, ASSIGNMENT AND ASSUMPTION

     THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION is made as of the ___ day of
___, 2005, by and between Catalyst Development II, L.P., a Texas limited
partnership (“Assignor”), and CNW2, Inc., a Texas corporation (“Assignee”).

RECITALS:

     For good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, Assignor and Assignee hereby agree as follows:

     1.    Assignor hereby sells, transfers, assigns and conveys to Assignee the
following:

     (a) All right, title and interest of Assignor in and to all tangible
personal property (“Personalty”) set forth in the inventory on Exhibit A
attached hereto and made a part hereof, and located on, and used in connection
with the management, maintenance or operation of that certain land and
improvements located in the County of Travis, State of Texas, as more
particularly described in Exhibit B attached hereto and made a part hereof
(“Real Property”), but excluding tangible personal property owned or leased by
Assignor’s property manager or the tenants of the Real Property under the Tenant
Leases (as defined below).

     (b) All right, title and interest of Assignor in and to those certain
leases described on Exhibit C attached hereto and made a part hereof (the
“Tenant Leases”), relating to the leasing of space in the Real Property and all
of the rights, interests, benefits and privileges of the lessor thereunder, and
to the extent Assignee has not received a credit therefor under the Purchase
Agreement (as defined below), all prepaid rents and security and other deposits
held by Assignor under the Tenant Leases and not credited or returned to
tenants, but subject to all terms, conditions, reservations and limitations set
forth in the Tenant Leases.

     (c) To the extent assignable, all right, title and interest of Assignor in
and to those certain contracts set forth on Exhibit D attached hereto and made a
part hereof, and all warranties, guaranties, indemnities and claims (including,
without limitation, for workmanship, materials and performance) and which exist
or may hereafter exist against any contractor, subcontractor, manufacturer or
supplier or laborer or other services relating thereto (collectively, the
“Contracts”).

     (d) All right, title and interest of Assignor in and to those agreements
set forth on Exhibit E attached hereto and made a part hereof (the “License
Agreements”).

     2.    This Bill of Sale, Assignment and Assumption is given pursuant to
that certain Agreement of Purchase and Sale (as amended, the “Purchase
Agreement”) dated as of April ___, 2005, between Assignor and Assignee,
providing for, among other things, the conveyance of the Personalty, the Tenant
Leases and the Contracts.

     3.    As set forth in Article 11 of the Purchase Agreement, which is hereby
incorporated by reference as if herein set out in full and except as set forth
herein, the property conveyed hereunder is conveyed by Assignor and accepted by
Assignee AS IS, WHERE IS, AND WITHOUT ANY WARRANTIES OF WHATSOEVER NATURE,
EXPRESS OR IMPLIED, EXCEPT AS

 



--------------------------------------------------------------------------------



 



EXPRESSLY SET FORTH IN THE PURCHASE AGREEMENT, IT BEING THE INTENTION OF
ASSIGNOR AND ASSIGNEE EXPRESSLY TO NEGATE AND EXCLUDE ALL WARRANTIES, INCLUDING,
WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY ANY AFFIRMATION OF FACT OR PROMISE
OR BY ANY DESCRIPTION OF THE PROPERTY CONVEYED HEREUNDER, OR BY ANY SAMPLE OR
MODEL THEREOF, AND ALL OTHER WARRANTIES WHATSOEVER CONTAINED IN OR CREATED BY
THE TEXAS UNIFORM COMMERCIAL CODE.

     4. Assignee hereby accepts the assignment of the Personalty, the Tenant
Leases, the Contracts and the License Agreements and agrees to assume and
discharge, in accordance with the terms thereof, all of the obligations
thereunder from and after the date hereof. Additionally, but without limiting
the generality of the foregoing, Assignee agrees to assume and discharge all
leasing commissions, costs for tenant improvements, legal fees and other costs
and expenses incurred with respect to Leases and Lease renewals and extensions
and License Agreements and License Agreement renewals and extensions executed
subsequent to the Effective Date of the Agreement and those set forth on
Exhibit E attached hereto.

     5. ASSIGNEE AGREES TO INDEMNIFY AND HOLD HARMLESS ASSIGNOR FROM ANY COST,
LIABILITY, DAMAGE OR EXPENSE (INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR
RELATING TO ASSIGNEE’S FAILURE TO PERFORM ANY OF THE FOREGOING OBLIGATIONS
ARISING FROM AND ACCRUING ON OR AFTER THE DATE HEREOF.

     6. ASSIGNOR AGREES TO INDEMNIFY AND HOLD HARMLESS ASSIGNEE FROM ANY COST,
LIABILITY, DAMAGE OR EXPENSE (INCLUDING ATTORNEYS’ FEES) ARISING OUT OF OR
RELATING TO ASSIGNOR’S FAILURE TO PERFORM ANY OF THE OBLIGATIONS OF ASSIGNOR
UNDER THE TENANT LEASES, CONTRACTS OR LICENSE AGREEMENTS, TO THE EXTENT ACCRUING
PRIOR TO THE DATE HEREOF.

     7. This Bill of Sale, Assignment and Assumption may be executed in any
number of counterparts, each of which shall be deemed an original, but all of
which shall constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale,
Assignment and Assumption as of the date first above written.

            ASSIGNOR:
CATALYST DEVELOPMENT II, L.P., a Texas
limited partnership     By:   TBMartin Corp., General Partner                  
            By:                   Trish Kunz, Vice President        ASSIGNEE:
CNW2, INC., a Nevada corporation
                      By:  /s/ Clark N. Wilson      Name:  Clark N. Wilson     
Title:  President   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT D
 
FIRPTA Certification

     Section 1445 of the Internal Revenue Code provides that a transferee of a
U.S. real property interest must withhold tax if the transferor is a foreign
person. To inform the transferee that withholding of tax is not required upon
the disposition of a U. S. real property interest by Catalyst Development II,
L.P., a Texas limited partnership (“Transferor”), the undersigned hereby
certifies the following on behalf of Transferor:

     1. The Transferor is not a foreign corporation, foreign partnership,
foreign trust or foreign estate (as those terms are defined in the Internal
     Revenue Code and Income Tax Regulations);

     2. Transferor’s U.S. taxpayer identification number is 74-2927034; and

     3. Transferor’s office address is: 8121 Bee Cave Road, Suite 105, Austin,
Texas 78746.

     Transferor understands that the above information may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, improvement, or both.

     Under penalties of perjury, I declare that I have examined this instrument
and to the best of my knowledge and belief it is true, correct and complete, and
I further declare that I have the authority to sign this document on behalf of
Transferor.

     This ___ day of ___, 2005.

            INDEMNITOR:

CATALYST DEVELOPMENT II, L.P., a Texas limited partnership     By:   TBMartin
Corp., General Partner                               By:           Trish Kunz,
Vice President           

 



--------------------------------------------------------------------------------



 



         

EXHIBIT E

Notice to Tenant

___, 2005

nFusion, LLC,
8121 Bee Cave Road
Austin, Texas 78746



      Re: Lease Agreement dated ___, 2005 (“Lease”) between Catalyst Development
II, L.P., as Landlord, and nFusion, LLC, as Tenant

Dear Tenant:

     Effective on the date of this letter, CNW2, Inc. (“New Owner”) has
purchased the property located at 8121 Bee Cave Road, Austin, Texas, from
Landlord (“Prior Owner”). New Owner has also received an assignment of, and
assumed all of Prior Owner’s obligations under, the Lease. New Owner
acknowledges that no security deposit has been paid or is owing under the Lease.
Effective as of ___, 2005, Tenant is directed to make all payments, and send all
notices, under the Lease to New Owner at 2207 Lake Austin Blvd., Austin, Texas
78703.

            Very truly yours,


New Owner
CNW2, INC., a Texas corporation
      By:        Name:        Title:          Prior Owner
CATALYST DEVELOPMENT II, L.P., a Texas
limited partnership     By:   TBMartin Corp., General Partner               By: 
        Trish Kunz, Vice President 


 



--------------------------------------------------------------------------------



 



         

EXHIBIT F
List of Tenants

     nFusion, LLC

 



--------------------------------------------------------------------------------



 



EXHIBIT G

Mandatory Arbitration

     Any dispute that the parties are unable to resolve through the procedures,
if any, set forth in the Agreement shall be submitted to arbitration in
accordance with the following procedures.

     1. Demand for Arbitration; Location. Either party may demand arbitration by
giving the other party written notice to such effect, which notice shall
describe, in reasonable detail, the facts and legal grounds forming the basis
for the filing party’s request for relief and will include a statement of the
total amount of damages claimed, if any, and any other remedy sought by that
party. The arbitration shall be held before one neutral arbitrator in Travis
County, Texas.

     2. Identification of Arbitrator. Within thirty (30) days after the other
party’s receipt of such demand, the parties shall mutually determine who the
arbitrator will be. If the parties are unable to agree on the arbitrator within
that time period, the arbitrator shall be selected by the AAA. In any event, the
arbitrator shall have a background in, and knowledge of, commercial office
properties, specifically including the contracting for sale and sale thereof,
and shall be an appropriate person based on the nature of the dispute. If a
person with such industry experience is not available, the arbitrator shall be
chosen from the large and complex case panel or, if an appropriate person is not
available from such panel, the retired federal judges pool.

     3. Conduct of Arbitration. The arbitration will be governed by the
Commercial Arbitration Rules of the AAA, except as expressly provided herein.
However, the arbitration shall be administered by any organization mutually
agreed to in writing by the parties. If the parties are unable to agree on the
organization to administer the arbitration, it shall be administered by the AAA
under its procedures for large and complex cases. Pending the arbitrator’s
determination of the merits of the dispute, either party may apply to any court
of competent jurisdiction to seek injunctive or other extraordinary relief.

     4. Scope of Discovery. Discovery shall be limited to the request for and
production of documents, depositions and interrogatories. Interrogatories shall
be allowed only as follows: a party may request the other party to identify by
name, last known address and telephone number (i) all persons having knowledge
of facts relevant to the dispute and a brief description of that person’s
knowledge; (ii) any experts who may be called as an expert witness, the subject
matter about which the expert is expected to testify, the mental impressions and
opinions held by the expert and the facts known by the expert (regardless of
when the factual information was acquired) which relate to or form the basis for
the mental impressions and opinions held by the expert; and (iii) any experts
who have been used for consultation, but who are not expected to be called as an
expert witness, if such consulting expert’s opinions or impressions have been
reviewed by an expert witness. All discovery shall be guided by the Texas Rules
of Civil Procedure. All issues concerning discovery upon which the parties
cannot agree shall be submitted to the arbitrator for determination.

     5. Authority of Arbitrator. In rendering an award, the arbitrator shall
determine the rights and obligations of the parties according to the substantive
and procedural laws of the State of Texas, without resort to conflicts of law
principles. The arbitrator will not have authority to award damages in excess of
the amount or other than the types allowed by the Agreement or herein and may
not, in any event, make any ruling, finding or award that does not conform to
the terms and conditions of the Agreement.

     6. Joinder of parties. Each of the parties shall use commercially
reasonable efforts to join (and will allow the other party to join) any third
party that the parties have agreed is indispensable to the arbitration. If any
such third party does not agree to be joined, the arbitration will proceed
nonetheless.

 



--------------------------------------------------------------------------------



 



     7. Award. The decision of, and award rendered by, the arbitrator shall be
determined no more than thirty (30) days after the selection of the arbitrator
and shall be final and binding on the parties and shall not be subject to
appeal. Judgment on the award may be entered in and enforced by any court of
competent jurisdiction. Each party shall bear its own costs and expenses
(including filing fees) with respect to the arbitration, including one-half of
the fees and expenses of the arbitrator.

     8. Exclusive Remedy. The provisions of this Exhibit will not be construed
to prevent a party from (i) seeking a temporary restraining order or injunctive
or other equitable relief with respect to a breach (or attempted breach) of the
Agreement by the other party, or (ii) instituting litigation or other formal
proceedings to the extent necessary (A) to enforce the award of the arbitrator,
(B) to avoid the expiration of any applicable limitations period, or (C) to
preserve a superior position with respect to other creditors. Except for such
matters, the parties agree that the provisions of this Exhibit are a complete
defense to any suit, action or other proceeding instituted in any court or
before any administrative tribunal with respect to any dispute under, or arising
out of, the Agreement.

     9. Continued Performance. Each party agrees to continue performing its
obligations under the Agreement during the pendency of any dispute resolution
process conducted in accordance with the provisions of this Exhibit, except to
the extent the issue in dispute precludes performance (for the avoidance of
doubt dispute over payment or an invoice shall be deemed not to preclude
performance of a party’s obligations under the Agreement).

 